Exhibit 10.1

EXECUTION VERSION

 

 

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

dated as of

November 13, 2014

among

LENNOX INTERNATIONAL INC.,

as the Borrower,

The Lenders Party Hereto

 

 

LOGO [g815834ex10_1covlogo.jpg]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent,

BANK OF AMERICA, N.A., and WELLS FARGO BANK, N.A. and THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD.

as Syndication Agents,

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers,

and

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

                Page  

ARTICLE I. Definitions

     1     

Section 1.01

    

Defined Terms

     1     

Section 1.02

    

Classification of Loans and Borrowings

     23     

Section 1.03

    

Terms Generally

     23     

Section 1.04

    

Accounting Terms; GAAP

     24     

Section 1.05

    

Conversion of Foreign Currencies

     24   

ARTICLE II. The Loan Facilities

     25     

Section 2.01

    

The Loans

     25     

Section 2.02

    

Loans and Borrowings

     25     

Section 2.03

    

Requests for Borrowings

     26     

Section 2.04

    

Swingline Loans

     27     

Section 2.05

    

Letters of Credit

     28     

Section 2.06

    

Funding of Borrowings

     32     

Section 2.07

    

Interest Elections

     33     

Section 2.08

    

Termination and Reduction of Commitments

     34     

Section 2.09

    

Repayment of Loans; Evidence of Debt

     35     

Section 2.10

    

Prepayment of Loans

     36     

Section 2.11

    

Fees

     37     

Section 2.12

    

Interest

     38     

Section 2.13

    

Alternate Rate of Interest

     39     

Section 2.14

    

Increased Costs

     39     

Section 2.15

    

Break Funding Payments

     40     

Section 2.16

    

Taxes

     40     

Section 2.17

    

Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Proceeds of
Guaranty Agreement

     44     

Section 2.18

    

Mitigation Obligations; Replacement of Lenders

     47     

Section 2.19

    

Incremental Facility

     47     

Section 2.20

    

Defaulting Lenders

     50   

ARTICLE III. Representations and Warranties

     51     

Section 3.01

    

Organization; Powers

     51     

Section 3.02

    

Authorization; Enforceability

     51     

Section 3.03

    

Governmental Approvals; No Conflicts

     52     

Section 3.04

    

Financial Condition; No Material Adverse Change

     52     

Section 3.05

    

Properties

     52     

Section 3.06

    

Litigation and Environmental Matters

     53     

Section 3.07

    

Compliance with Laws and Agreements

     53     

Section 3.08

    

Investment Company Status

     53     

Section 3.09

    

Taxes

     53     

Section 3.10

    

ERISA

     53     

Section 3.11

    

Disclosure

     53     

Section 3.12

    

Material Subsidiaries

     54     

Section 3.13

    

Insurance

     54     

Section 3.14

    

Labor Matters

     54     

Section 3.15

    

Solvency

     54     

Section 3.16

    

Margin Securities

     55     

Section 3.17

    

Anti-Corruption Laws and Sanctions

     55   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

                Page  

ARTICLE IV. Conditions

     55     

Section 4.01

    

Conditions of Initial Credit Extension

     55     

Section 4.02

    

Each Credit Event

     57     

Section 4.03

    

Effective Date Advances and Adjustments

     57   

ARTICLE V. Affirmative Covenants

     58     

Section 5.01

    

Financial Statements and Other Information

     58     

Section 5.02

    

Notices of Material Events

     59     

Section 5.03

    

Existence; Conduct of Business

     59     

Section 5.04

    

Payment of Obligations

     60     

Section 5.05

    

Maintenance of Properties

     60     

Section 5.06

    

Insurance

     60     

Section 5.07

    

Guarantee and Secure Loans Equally

     60     

Section 5.08

    

Books and Records; Inspection and Audit Rights

     60     

Section 5.09

    

Compliance with Laws

     61     

Section 5.10

    

Use of Proceeds and Letters of Credit

     61     

Section 5.11

    

New Material Subsidiaries

     61     

Section 5.12

    

Further Assurances

     61   

ARTICLE VI. Negative Covenants

     62     

Section 6.01

    

Indebtedness; Certain Equity Securities

     62     

Section 6.02

    

Liens

     63     

Section 6.03

    

Fundamental Changes

     64     

Section 6.04

    

Investments, Loans, Advances and Acquisitions

     64     

Section 6.05

    

Asset Sales

     66     

Section 6.06

    

Sale and Leaseback Transactions

     67     

Section 6.07

    

Swap Agreements

     68     

Section 6.08

    

Restricted Payments

     68     

Section 6.09

    

Transactions with Affiliates

     68     

Section 6.10

    

Restrictive Agreements

     68     

Section 6.11

    

Amendment of Material Documents

     69     

Section 6.12

    

Change in Fiscal Year

     69   

ARTICLE VII. Financial Covenants

     70     

Section 7.01

    

Leverage Ratio

     70     

Section 7.02

    

Interest Coverage Ratio

     70   

ARTICLE VIII. Events of Default

     70     

Section 8.01

    

Events of Default; Remedies

     70     

Section 8.02

    

Performance by the Administrative Agent

     72     

Section 8.03

    

Limitation on Separate Suit

     72   

ARTICLE IX. The Administrative Agent

     73     

Section 9.01

    

Appointment

     73     

Section 9.02

    

Rights as a Lender

     73     

Section 9.03

    

Limitation of Duties and Immunities

     73     

Section 9.04

    

Reliance on Third Parties

     73     

Section 9.05

    

Sub-Agents

     74     

Section 9.06

    

Successor Agent

     74     

Section 9.07

    

Independent Credit Decisions

     74   

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

                Page    

Section 9.08

    

Other Agents

     74     

Section 9.09

    

Powers and Immunities of Issuing Banks

     75     

Section 9.10

    

Authorized Release of Subsidiary Guarantor

     75     

Section 9.11

    

Lender Affiliates Rights

     75   

ARTICLE X. Miscellaneous

     76     

Section 10.01

    

Notices

     76     

Section 10.02

    

Waivers; Amendments

     78     

Section 10.03

    

Expenses; Indemnity; Damage Waiver

     80     

Section 10.04

    

Successors and Assigns

     82     

Section 10.05

    

Survival

     85     

Section 10.06

    

Counterparts; Integration; Effectiveness; Amendment and Restatement; Electronic
Execution

     85     

Section 10.07

    

Severability

     86     

Section 10.08

    

Right of Setoff

     86     

Section 10.09

    

Governing Law; Jurisdiction; Consent to Service of Process

     86     

Section 10.10

    

WAIVER OF JURY TRIAL

     87     

Section 10.11

    

Headings

     87     

Section 10.12

    

Confidentiality

     87     

Section 10.13

    

Maximum Interest Rate

     88     

Section 10.14

    

No Duty

     89     

Section 10.15

    

No Fiduciary Relationship

     89     

Section 10.16

    

Equitable Relief

     89     

Section 10.17

    

Construction

     89     

Section 10.18

    

Independence of Covenants

     89     

Section 10.19

    

USA PATRIOT Act

     90     

Section 10.20

    

Judgment Currency

     90     

Section 10.21

    

Termination of Short Term Facility

     90   

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES: Schedule 1.01   –    Existing Letters of Credit Schedule 2.01(A)   –
   Commitments Schedule 2.01(B)   –    Swingline Commitments Schedule 2.01(C)  
–    Term Loan Amounts Schedule 3.12   –    Material Subsidiaries Schedule 6.01
  –    Existing Indebtedness Schedule 6.02   –    Existing Liens Schedule 6.04  
–    Existing Investments Schedule 6.10   –    Existing Restrictions EXHIBITS:  
   Exhibit A   –    Form of Assignment and Assumption Exhibit B   –    Form of
Compliance Certificate Exhibit C   –    Form of Guaranty Agreement (Material
Subsidiaries) Exhibit D   –    Form of Borrowing Request Exhibit E   –    Form
of Interest Election Request Exhibit F-1   –    Form of U.S. Tax Certificate
(For Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit F-2   –    Form of U.S. Tax Certificate (For Non-U.S.
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3   –    Form of U.S. Tax Certificate (For Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes) Exhibit F-4      Form of
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT dated as of November 13,
2014, among LENNOX INTERNATIONAL INC., a Delaware corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.

RECITALS

A. The Borrower, JPMorgan Chase Bank, National Association, as administrative
agent, and certain lenders entered into that certain Fourth Amended and Restated
Revolving Credit Facility Agreement dated as of October 21, 2011 (as amended,
the “Prior Credit Agreement”).

B. The Borrower and the other Loan Parties have requested that the Prior Credit
Agreement be amended to, among other things, extend the Revolving Maturity Date
and add a new $300,000,000 term loan. The parties have agreed to amend and
restate the Prior Credit Agreement on the terms and conditions set forth herein.

The parties hereto agree as follows:

ARTICLE I.

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in the definition of “Change of
Control”.

“Adjusted EBITDA” means, for any period (the “Subject Period”), the total of the
following calculated without duplication for such period: (a) Borrower’s EBITDA;
plus (b), on a pro forma basis, the pro forma EBITDA of each Prior Target or, as
applicable, the EBITDA of a Prior Target attributable to the assets acquired
from such Prior Target, for any portion of such Subject Period occurring prior
to the date of the acquisition of such Prior Target or the related assets but
only to the extent such EBITDA for such Prior Target can be established in a
manner reasonably satisfactory to the Administrative Agent based on financial
statements of the Prior Target prepared in accordance with GAAP; minus (c) the
EBITDA of each Prior Company and, as applicable but without duplication, the
EBITDA of Borrower and each Subsidiary attributable to all Prior Assets, in each
case for any portion of such Subject Period occurring prior to the date of the
disposal of such Prior Companies or Prior Assets.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate
and the Eurodollar Daily Floating Rate, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period or, with respect to the determination
of the Alternate Base Rate and the Eurodollar Daily Floating Rate, for a one
month interest period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association (and its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 10.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.5% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means Australian Dollars and Euros.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Revolving Lender with respect
to Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan (including
any Swingline Loan bearing interest at the Alternate Base Rate), any Eurodollar
Loan, any Swingline Loan bearing interest at the Eurodollar Daily Floating Rate,
or with respect to the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurodollar Spread”, “Eurodollar Daily Swingline Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio as of the most recent
determination date:

 

Leverage Ratio

   ABR Spread     Eurodollar
Spread     Eurodollar
Daily Swingline
Spread     Commitment
Fee Rate  

Category 1

> 3.00 to 1.0

     1.00 %      2.00 %      2.00 %      0.300 % 

Category 2

£ 3.00 to 1.0 but > 2.50 to 1.0

     0.75 %      1.75 %      1.75 %      0.275 % 

Category 3

£ 2.50 to 1.0 but > 2.00 to 1.0

     0.50 %      1.50 %      1.50 %      0.225 % 

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 2



--------------------------------------------------------------------------------

Leverage Ratio

   ABR Spread     Eurodollar
Spread     Eurodollar
Daily Swingline
Spread     Commitment
Fee Rate  

Category 4

£ 2.00 to 1.0 but > 1.50 to 1.0

     0.25 %      1.25 %      1.25 %      0.175 % 

Category 5

£ 1.50 to 1.0

     0.00 %      1.00 %      1.00 %      0.125 % 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b); provided that until the delivery to the Administrative
Agent of the Borrower’s consolidated financial statements for the fiscal quarter
ending December 31, 2014 pursuant to Section 5.01(b), the “Applicable
Rate” shall be the applicable rate per annum set forth in Category 2 and
(ii) each change in the Applicable Rate resulting from a change in the Leverage
Ratio shall be effective during the period commencing on and including the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided that the Leverage Ratio
shall be deemed to be in Category 1 (A) at any time that an Event of Default has
occurred and is continuing or (B) at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered. If
it is ever subsequently determined that such financial statements did not
accurately report as of the date of such financial statements the information
necessary to determine the Leverage Ratio and as a result thereof the Leverage
Ratio utilized to determine the Applicable Rate was not correct and resulted in
(i) the Applicable Rate being otherwise lower than it should have been if the
Leverage Ratio was accurately determined, then the Borrower shall pay to the
Administrative Agent the amount that would have been due under the terms hereof
if the Leverage Ratio was calculated correctly or (ii) the Applicable Rate being
otherwise higher than it should have been if the Leverage Ratio was accurately
determined, then the Borrower shall receive a credit equal to the amount of the
overpayment to be applied to future Obligations. A certificate of the
Administrative Agent setting forth the amount or amounts (including a reasonably
detailed calculation thereof) of any such difference shall be delivered to the
Borrower and the Borrower shall pay the Administrative Agent the amount shown as
due on any such certificate within 30 days after receipt thereof.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 3



--------------------------------------------------------------------------------

from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Lennox International Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan Borrowing of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which includes the Borrowing of the Term Loan on
the Effective Date.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London.

“Capital Expenditures” means, for any period and a Person, the additions to
property, plant and equipment and other capital expenditures of such Person and
its consolidated subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of such Person for such period prepared in accordance
with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following after the date
hereof:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation) in one or a series of
related transactions, of all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole to any “person” or “group” (as those terms
are used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Act”)) other than to the Borrower or one of its Subsidiary Guarantors;

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation) that results in any “person” or “group” (as those terms
are used in Section 13(d)(3) of the Act, provided that an employee of the
Borrower or any of the Subsidiaries for whom shares are held under an employee
stock ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee is not a
member of a “group” solely because such employee’s shares are held by a trustee
under said plan) becoming the “beneficial owner” (as defined in Rule 13d-3 and
13d-5 under the Act), directly or indirectly, of Voting Stock representing more
than 40% of the voting power of the Borrower’s outstanding Voting Stock or of
the Voting Stock of any of the Borrower’s direct or indirect parent companies;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 4



--------------------------------------------------------------------------------

(c) the Borrower consolidates with, merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the Borrower’s outstanding
Voting Stock or the Voting Stock of such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction in which the Borrower’s Voting Stock outstanding immediately prior
to such transaction constitutes, or is converted into or exchanged for, Voting
Stock representing more than 50% of the voting power of the Voting Stock of the
surviving Person immediately after giving effect to such transaction;

(d) the first day on which a majority of the members of the Borrower’s board of
directors or the board of directors of any of the Borrower’s direct or indirect
parent companies are not Continuing Directors; or

(e) the adoption of a plan relating to the Borrower’s liquidation or
dissolution.

Notwithstanding the foregoing, a transaction shall not be deemed to involve a
Change of Control solely because the Borrower becomes a wholly-owned subsidiary
of a holding company if the direct or indirect holders of the Voting Stock of
such holding company immediately following that transaction are substantially
the same as the holders of the Borrower’s Voting Stock immediately prior to that
transaction.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty (including any rules or regulations issued under or
implementing any existing law), (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is part of the Term Loan, a
Revolving Loan or Swingline Loan and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Swingline
Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means the Revolving Commitment and the commitment of the Swingline
Lenders to make Swingline Loans.

“Communications” has the meaning assigned to such term in Section 10.01(d).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Borrower and its Subsidiaries for such period, determined in accordance with
GAAP.

“Continuing Director” means, as of any date of determination, any member of the
applicable board of directors who (a) was a member of the Borrower’s board of
directors on the date of this Agreement or (b) was nominated for election,
elected or appointed to such board of directors with the approval of majority of
the Continuing Directors who were members of such board of directors at the time
of such nomination, election or appointment (either by specific vote or by
approval of a proxy statement in which such member named as a nominee for
election as a director).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) such Lender’s Term
Loan Exposure at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identifying and including each particular
condition precedent that has not been satisfied, together with any default, if
any) has not been satisfied; (b) has notified the Borrower, the Administrative
Agent, any Swing Line Lender or any Issuing Bank in writing, or has made a
public statement, to the effect that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and indicates that such position is based on such Lender’s good faith
determination that a condition precedent under this Agreement (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) to funding a loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Borrower, the Administrative Agent, any Issuing Bank or any
Swingline Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s or
the Borrower’s receipt of such certification in form and substance satisfactory
to it, the Borrower and the Administrative Agent; or (d) has become the subject
of a Bankruptcy Event.

“Deposit Obligations” means all obligations, indebtedness, and liabilities of
the Borrower or any Subsidiaries, or any one of them, to any Lender or any
Affiliate of any Lender arising pursuant to any deposit, lock box, automated
clearing house or cash management arrangements entered into by any Lender or any
Affiliate of any Lender with the Borrower or any Subsidiaries, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated,

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 6



--------------------------------------------------------------------------------

joint, several, or joint and several, including the obligation, indebtedness,
and liabilities of the Borrower or any Subsidiaries, or any one of them, to
repay any credit extended in connection with such arrangements, interest
thereon, and all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in the documentation executed in connection therewith.

“Disclosed Matters” means all the matters disclosed in the Borrower’s reports to
the SEC (a) on Form 10-Q for the quarterly period ended September 30, 2014,
(b) on any Form 8-K filed after the Form 10-Q for the quarterly period ended
September 30, 2014 but before the Effective Date, and (c) on Form 10-K for the
fiscal year ended December 31, 2013.

“Dollars”, “dollars” or “$” refers to lawful money of the United States of
America.

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in an Alternative Currency, the amount of Dollars which is
equivalent to such amount of such currency as of such date, determined by using
the Spot Rate on the date two (2) Business Days prior to such date or on such
other date as may be requested by the Borrower and approved by the
Administrative Agent.

“EBITDA” means, for any period, the total of the following calculated for
Borrower and its Subsidiaries without duplication on a consolidated basis in
accordance with GAAP consistently applied for such period: (a) Consolidated Net
Income; plus (b) without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of: (i) income and franchise
taxes, (ii) Interest Expense, (iii) amortization and depreciation expense,
(iv) non-cash charges resulting from the application of GAAP that requires a
charge against earnings for the impairment of assets (including goodwill),
(v) any non-cash expenses that arose in connection with the grant of stock
options or other equity based awards to officers, directors, consultants, and
employees of the Borrower and its Subsidiaries, (vi) any non-recurring charges
which relate to the discontinuance of Subsidiary operations, (vii) any
non-recurring charges which relate to restructuring and severance activities;
provided, that the total cash amount of such charges shall not exceed
$15,000,000 during any four fiscal quarter period (not taking into account any
cash charges under (viii) below), (viii) any non-recurring charges which relate
to the refinance of the lease of the Borrower’s headquarters building located at
2140 Lake Park Blvd., Richardson, Texas (the “Synthetic Lease”); provided, that
the total cash amount of such charges shall not exceed $15,000,000 during the
term of this Agreement, (ix) any non-cash loss (or minus any gain) associated
with the sale of assets not in the ordinary course of business,
(x) extraordinary loss or other items (or minus any extraordinary gain or
income), (xi) any non-cash loss (or minus any non-cash gain) related to
financial instrument hedges (other than foreign currency hedges), (xii) the
cumulative non-cash effects of changes in accounting policies, (xiii) any
non-cash charges related to settlement or curtailment charges for pension plans
and (xiv) fees and out-of-pocket expenses incurred in connection with or
reasonably related to (A) the negotiation, preparation and closing of this
Agreement and (B) the negotiation, preparation, consummation and repayment of
the Short Term Facility; minus (c) cash payments made in such period related to
a non-cash expense (other than with respect to restructuring activities) added
to Consolidated Net Income in a previous period.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 7



--------------------------------------------------------------------------------

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank, any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the “minimum funding standards” in any respect (as described in
Sections 412 or 430 of the Code or Section 302 of ERISA), determined without
regard to whether any such contribution required under the Code or ERISA has or
has not been waived by the Internal Revenue Service; (c) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (d) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” or “Euro” means the single currency of the Participating Member States.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 8



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to
(a) clause (c) of the definition of the term “Alternate Base Rate” or (b) the
term “Eurodollar Daily Floating Rate”.

“Eurodollar Daily Floating Rate” means, for any day, the daily fluctuating rate
per annum equal to the Adjusted LIBO Rate for a one month interest period. Any
change in the Eurodollar Daily Floating Rate due to a change in the LIBO Rate
shall be effective from and including the effective date of such change in the
LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
the guaranteeing of the Obligations would result in an adverse tax consequence
to the Borrower.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of , or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation,
at the time the Guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f) and (g), and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower or a Subsidiary outstanding on the Effective Date and described
on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 9



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

(a) with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations (other than the contingent LC
Exposure) shall have been paid in full in cash, (ii) all fees, expenses and
other amounts then due and payable which constitute Loan Obligations (other than
the contingent LC Exposure and other contingent amounts not then liquidated)
shall have been paid in full in cash, (iii) the Commitments shall have expired
or irrevocably been terminated, and (iv) the contingent LC Exposure shall have
been secured by: (A) the grant of a first priority, perfected Lien on cash or
cash equivalents in an amount at least equal to 105% of the amount of such LC
Exposure or other collateral which is reasonably acceptable to the applicable
Issuing Bank or (B) the issuance of a letter of credit in form and substance
reasonably acceptable to the applicable Issuing Bank with an original face
amount at least equal to 105% of the amount of such LC Exposure;

(b) with respect to the Swap Agreement Obligations (i) all termination payments,
fees, expenses and other amounts then due and payable under the related Swap
Agreements which constitute Swap Agreement Obligations shall have been paid in
full in cash; and (ii) all contingent amounts which could be payable under the
related Swap Agreements shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to 105% of the amount of such contingent Swap Agreement Obligations or other
collateral which is reasonably acceptable to the Lender or Affiliate of a Lender
holding the applicable Swap Agreement Obligations or (B) the issuance of a
letter of credit in form and substance reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Swap Agreement Obligations and in
an amount at least equal to 105% of the amount of such contingent Swap Agreement
Obligations; and

(c) with respect to the Deposit Obligations: (i) all fees, expenses and other
amounts then due and payable which constitute Deposit Obligations shall have
been paid in full in cash, (ii) any further commitments to extend credit in
connection with such Deposit Obligations shall

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 10



--------------------------------------------------------------------------------

have expired or irrevocably been terminated or reasonably satisfactory
arrangements to secure the same shall be made with the depository bank, and
(iii) all contingent amounts which could be payable in connection with the
Deposit Obligations shall have been secured by: (A) the grant of a first
priority, perfected Lien on cash or cash equivalents in an amount at least equal
to 105% of the amount of such contingent Deposit Obligations or other collateral
which is reasonably acceptable to the Lender or Affiliate of a Lender holding
the applicable Deposit Obligations or (B) the issuance of a letter of credit in
form and substance reasonably acceptable to the Lender or Affiliate of a Lender
holding the applicable Deposit Obligations and in an amount at least equal to
105% of the amount of such contingent Deposit Obligations.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guaranty Agreement” means the Fifth Amended and Restated Subsidiary Guaranty
Agreement executed by the Subsidiary Guarantors dated as of the date hereof,
substantially in the form of Exhibit C hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increase Effective Date” has the meaning assigned to such term in
Section 2.19(c).

“Incremental Amendment” has the meaning assigned to such term in
Section 2.19(d)(iii).

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 11



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning assigned to such term in
Section 2.19(a).

“Incremental Lender” has the meaning assigned to such term in Section 2.19(b).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.19(a).

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (including the Receivable Securitization Outstandings); (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person upon which interest charges are customarily
paid, excluding such obligations that are less than 90 days past due or subject
to a good faith dispute; (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person; (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable that are less than 90
days past due or subject to a good faith dispute incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others; (h) all Capital Lease Obligations of such
Person; (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (but
excluding obligations in respect of (1) trade or commercial letters of credit
issued for the account of such Person in the ordinary course of business and
(2) stand-by letters of credit issued to support obligations of such Person that
are not of the type described in any of clauses (a) through (h) and (j) through
(l) of this definition); (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (k) all obligations of such Person
under any Swap Agreement; and (l) all obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which lease is
required or is permitted to be classified and accounted for as an operating
lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor, or such Person is not liable therefor because the
organizational documents governing such ownership interest lawfully and
effectively provide that such Person is not liable therefor in an enforceable
manner. The amount of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement shall, at any time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time giving effect to
current market conditions notwithstanding any contrary treatment in accordance
with GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means the sum of the following calculated on a consolidated
basis without duplication in accordance with GAAP: (a) total interest expense
(excluding interest expense derived from

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 12



--------------------------------------------------------------------------------

amortization of fees and including any interest expense attributable to any
Receivable Securitization Facility); plus (b) that portion of amounts paid under
synthetic lease obligations that is representative of the interest expense that
would have been paid if such transaction were accounted for as a capital lease
or otherwise as a financing.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) the
Revolving Maturity Date or the Term Loan Maturity Date, as applicable.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days or one, two,
three or six months thereafter, in each case, as the Borrower may elect,
provided, that (y) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (z) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period that exceeds the Impacted Interest Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, collectively, each of JPMorgan Chase Bank, National
Association, Bank of America, N.A., Wells Fargo Bank, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i),
and each bank which has issued an Existing Letter of Credit solely with respect
to such Existing Letter of Credit. Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan, Revolving Commitment or Incremental
Commitment hereunder at such time, including the latest maturity or expiration
date of any Incremental Term Loan.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 13



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, without duplication, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties” means the Administrative Agent, the Lenders and each Affiliate
of a Lender who is owed any portion of the Obligations.

“Lenders” means (a) for all purposes, the Persons listed on Schedule 2.01(A) and
Schedule 2.01(C), and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or pursuant to Section 2.19(a), other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise and (b) for purposes of the definitions of “Swap
Agreement Obligations” and “Lender Parties” only, shall include any Person who
was a Lender at the time a Swap Agreement was entered into by one or more of the
Loan Parties, even though, at a later time of determination, such Person no
longer holds any Commitments or Loans hereunder. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders and the Issuing
Banks. As a result of clause (b) of this definition, the Swap Agreement
Obligations owed to a Lender or its Affiliates shall continue to be “Swap
Agreement Obligations”, entitled to share in the benefits of the Guaranty
Agreement as herein provided, even though such Lender ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and each Existing Letter of Credit.

“Leverage Ratio” means the ratio of Total Indebtedness to Adjusted EBITDA, as
calculated in accordance with Section 7.01.

“LIBO Rate” means, with respect to any Eurodollar Borrowing in Dollars for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) as of 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guaranty Agreement, and all other
certificates, agreements and other documents or instruments now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower or any Subsidiaries, or any one of them, to the Administrative Agent
and the Lenders arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the Borrower or any Subsidiaries to repay
the Loans, the LC Disbursements, interest on the Loans and LC Disbursements, and
all fees, costs, and expenses (including attorneys’ fees and expenses) provided
for in the Loan Documents.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Loans” means collectively, the Term Loan and the Revolving Loans, or either as
appropriate in the context used.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and the Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform its obligations under the Loan Documents to which it is a party or
(c) the rights of or benefits available to the Administrative Agent, any Issuing
Bank, or any Lender.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit but including Receivable Securitization Outstandings and obligations in
respect of one or more Swap Agreements) of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $75,000,000.

“Material Subsidiary” means any Subsidiary of the Borrower (except LPAC Corp.
and any Excluded Foreign Subsidiary), the book value (as determined in
accordance with GAAP) of whose total assets equals or exceeds ten percent
(10%) of the book value (determined in accordance with GAAP) of the consolidated
total assets of the Borrower and all of its Subsidiaries as determined as of the
last day of each fiscal quarter of the Borrower.

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all Loan Obligations, the Swap Agreement Obligations and all
Deposit Obligations; provided, however, that the definition of “Obligations”
shall exclude any Excluded Swap Obligations of such Subsidiary Guarantor for
purposes of determining any obligations of any Subsidiary Guarantor.

“OFAC” has the meaning assigned to such term in the definition of “Sanctioned
Country”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 15



--------------------------------------------------------------------------------

connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation and other casualty-related insurance programs,
unemployment insurance, employer’s health tax, other social security laws or
regulations, or retirement benefits (including, pledges or deposits or similar
Liens securing liabilities to insurance carriers under insurance or
self-insurance arrangements in the ordinary course);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;

(f) easements, zoning restrictions, leases or subleases granted to others in the
ordinary course of business and covering only the assets so leased,
rights-of-way, restrictive covenants, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 16



--------------------------------------------------------------------------------

(g) Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;

(h) leases or subleases entered into by Borrower or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

(i) statutory and common law landlords’ liens under leases to which Borrower or
one of the Subsidiaries is a party; and

(j) customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a–7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) in the case of any Foreign Subsidiary, investments that are substantially
similar to those described above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 17



--------------------------------------------------------------------------------

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prior Assets” means assets that have been disposed of by a division or branch
of Borrower or a Subsidiary in a transaction with an unaffiliated third party
approved in accordance with this Agreement which would not make the seller a
“Prior Company” but constitute all or substantially all of the assets of such
division or branch for which the total consideration to be paid exceeds
$25,000,000.

“Prior Company” means any Subsidiary whose capital stock or other equity
interests have been disposed of, or all or substantially all of whose assets
have been disposed of, in each case, in a transaction with an unaffiliated third
party approved in accordance with this Agreement for which the total
consideration to be paid exceeds $25,000,000.

“Prior Credit Agreement” has the meaning assigned to such term in the Recitals.

“Prior Target” means all targets acquired or whose assets have been acquired in
an acquisition permitted by Section 6.04 for which the total consideration to be
paid exceeds $25,000,000.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Receivable Securitization Facility” means, with respect to the Borrower or any
Subsidiary, a transaction or group of transactions typically referred to as a
securitization in which the Borrower or such Subsidiary sells its accounts
receivable in a transaction accounted for as a true sale to a special purpose
bankruptcy remote entity that obtains debt financing to finance the purchase
price.

“Receivable Securitization Outstandings” means the aggregate amount outstanding
(i.e., advanced as the purchase price and not repaid from collections) under all
Receivable Securitization Facilities of the Borrower and its Subsidiaries that
is representative of the principal amount that would be outstanding if such
Receivable Securitization Facilities were accounted for as financings.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures, unused Commitments and Term Loan Exposures
representing more than 50.00% of the sum of the Total Revolving Exposures plus
the total unused Commitments plus the sum of the total Term Loan Exposures at
such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article VIII, and for all purposes after the Loans become
due and payable pursuant to Article VIII or the Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swingline Exposure
shall only be applicable for purposes of determining its Revolving Exposure to
the extent such Lender shall have funded its participation in the outstanding
Swingline Loans.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 18



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 50.00% of the sum of the Total Revolving Exposures plus the total unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VIII or the Commitments expire or
terminate, then, as to each Revolving Lender, clause (a) of the definition of
Swingline Exposure shall only be applicable for purposes of determining its
Revolving Exposure to the extent such Lender shall have funded its participation
in the outstanding Swingline Loans.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary (other than any compensation related options, warrants or other
rights granted to employees, officers or directors of the Borrower and its
Subsidiaries).

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination in full of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to an Revolving
Commitment Increase, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01(A), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Commitment or Incremental Commitment pursuant to which such Lender
shall have become a Lender, as applicable. As of the Effective Date, the
aggregate amount of the Lenders’ Revolving Commitments is $650,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.19(a).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a revolving loan made pursuant to Section 2.01(a) hereof
or pursuant to Section 2.01 of the Prior Credit Agreement that remains
outstanding on the Effective Date.

“Revolving Maturity Date” means November 13, 2019.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies.

“Sanctioned Country” means, at any time of determination, a country or territory
which is itself the subject or target of any Sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
(at the time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 19



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person directly or indirectly
50 percent or more owned or controlled by any such Person or Persons described
in the foregoing clauses (a) and/or (b); provided that, notwithstanding the
foregoing, “Sanctioned Person” does not include any Person (that is not a
Borrower or a Subsidiary) who is operating in a Sanctioned Country in compliance
with applicable laws, including, to the extent applicable, Anti-Corruption Laws
and Sanctions pursuant to OFAC licenses where required by applicable law;
provided further, that if a Person is considered a Sanctioned Person solely
based on its inclusion in a Sanctions-related list described in this definition,
but its inclusion on that list is limited to a specific purpose or purposes
(e.g., the provision of goods in support of deep water oil-producing projects),
a Person would be considered a Sanctioned Person only with respect to that
specific purpose or purposes, but not any other purpose or purposes.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the (a) U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Senior Unsecured Notes” means those 4.90% notes due 2017 issued pursuant to
(a) that certain First Supplemental Indenture dated as of May 6, 2010 among the
Borrower, as issuer, certain of the Subsidiaries, as guarantors, and U.S. Bank
National Association, as trustee, (b) that certain Second Supplemental Indenture
dated as of March 28, 2011 among Heatcraft Inc., Heatcraft Refrigeration
Products LLC, Advanced Distributor Products LLC, the Borrower, certain of the
Subsidiaries, as guarantors, and U.S. Bank National Association, as trustee,
(c) that certain Third Supplemental Indenture dated as of October 27, 2011,
among Service Experts Heating & Air Conditioning LLC, the Borrower, certain of
the Subsidiaries, as guarantors, and U.S. Bank National Association, as trustee
and (d) that certain Fourth Supplemental Indenture dated as of December 10,
2013, among Lennox National Account Services LLC, LGL Australia (US) Inc., the
Borrower, certain of the Subsidiaries, as guarantors, and U.S. Bank National
Association, as trustee.

“Short Term Facility” has the meaning assigned to such term in
Section 4.01(c)(ii).

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 10:00 a.m. (Dallas, Texas time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 20



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary of the Borrower (other than an
Excluded Foreign Subsidiary) that is party to the Guaranty Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement. For the avoidance of doubt, agreements
relating to accelerated share repurchase programs, and similar programs or
arrangements, shall not be considered Swap Agreements.

“Swap Agreement Obligations” means all obligations, indebtedness, and
liabilities of the Borrower or any Subsidiaries, or any one of them, to any
Lender or any Affiliate of any Lender, arising pursuant to any Swap Agreements
entered into by such Lender or Affiliate with the Borrower or any Subsidiaries,
or any one of them, whether now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in such Swap Agreements.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01(B) hereof or (b) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.04(b)(iv).

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 21



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than with
respect to any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b), if such Lender shall be a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (to the extent that less the amount of
participations funded by the other Lenders shall not have funded their
participations in such Swingline Loans).

“Swingline Lenders” means JPMorgan Chase Bank, National Association and each
other Person listed on Schedule 2.01(B), each in its capacity as a lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Synthetic Lease” has the meaning assigned to such term in the definition of
“EBITDA” herein.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loan” means the term loan made pursuant to Section 2.01(b) hereof.

“Term Loan Amount” means, with respect to any Term Loan Lender at any time, the
amount set forth opposite its name as its Term Loan Amount on Schedule 2.01(C)
or as specified in the Assignment and Assumption pursuant to which such Term
Loan Lender shall have become a Lender, as such Term Loan Amount may be
(a) reduced from time to time in accordance with the terms of this Agreement or
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Term Loan Lender’s
Term Loan Amount is set forth on Schedule 2.01(C), or in the Assignment and
Assumption pursuant to which such Lender shall have become a Lender, as
applicable. As of the Effective Date, the aggregate amount of the Term Loan
Lenders’ Term Loan Amounts is $300,000,000.

“Term Loan Exposure” means, with respect to any Lender at any time, the
principal amount of the outstanding Term Loan owed to such Lender at such time.

“Term Loan Lender” means on or prior to the Effective Date, a lender listed on
Schedule 2.01(C), and on any date after the Effective Date, a Lender with any
Term Loan Exposure.

“Term Loan Maturity Date” means November 13, 2019.

“Total Indebtedness” means, at the time of determination, the sum of the
following determined for Borrower and the Subsidiaries on a consolidated basis
(without duplication): (a) the outstanding principal amount of all obligations
for borrowed money (including the Loan Obligations and the Receivable
Securitization Outstandings) including all such obligations evidenced by bonds,
notes, debentures, or other similar instruments; plus (b) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person; plus (c) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business); plus (d) all
obligations of others secured by (or for which the

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 22



--------------------------------------------------------------------------------

holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed (provided that for
purposes of this clause (d) the amount of any such Indebtedness shall be deemed
not to exceed the higher of the market value or the book value of such assets),
plus (e) all Capital Lease Obligations; plus (f) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (but excluding obligations in respect of (1) trade or
commercial letters of credit issued for the account of such Person in the
ordinary course of business and (2) stand-by letters of credit issued to support
obligations of such Person that are not of the type described in any of clauses
(a) through (c) and (e) of this definition); plus (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.

“Total Revolving Exposure” means, the sum of the outstanding principal amount of
all Lenders’ Revolving Loans, their LC Exposure and their Swingline Exposure at
such time; provided, that, clause (a) of the definition of Swingline Exposure
shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, or
the Eurodollar Daily Floating Rate.

“Voting Stock” of any specified Person as of any date means the capital stock of
such Person that is at the time entitled to vote generally in the election of
the board of directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan” or “Eurodollar Term Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”
or “Term Loan Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar Revolving Borrowing” or “Eurodollar Term
Loan Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 23



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.05 Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent may determine the Dollar Amount
of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower. The Administrative Agent may
determine or redetermine the Dollar Amount of any amount on any date either in
its own discretion or upon the request of any Lender, including the Dollar
Amount of any Letter of Credit made or issued in any foreign currency.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, Australian Dollars, Euros, whole other currency
or smaller denomination thereof to ensure amounts owing by any party hereunder
or that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars, whole Australian Dollars, whole Euros, whole other currency or in
whole smaller denomination thereof, as may be necessary or appropriate.

(c) Letters of Credit in Alternative Currencies. Unless the context otherwise
requires, all calculations of amounts relating to Letters of Credit in an
Alternative Currency shall be based on the equivalent Dollar Amount thereof.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 24



--------------------------------------------------------------------------------

ARTICLE II. 

The Loan Facilities

Section 2.01 The Loans.

(a) Revolving Loans and Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make advances in Dollars to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

(b) The Term Loan. Subject to the terms and conditions set forth herein, each
Term Loan Lender agrees to make a term Loan in Dollars to the Borrower on the
Effective Date, in a principal amount equal to the amount set opposite such Term
Loan Lender’s name on Schedule 2.01(C) as its Term Loan Amount. Amounts prepaid
or repaid in respect of the Term Loan may not be reborrowed, and no Term Loan
Lender is obligated to make any Loan that increases the outstanding amount of
its term loan hereunder on any date after the Effective Date. The aggregate
principal amount of the Term Loan made by all Term Loan Lenders on the Effective
Date is $300,000,000.

Section 2.02 Loans and Borrowings.

(a) Loans Made Ratably.

(i) Revolving Loans. Each Revolving Loan (other than a Swingline Loan) shall be
made as part of a Borrowing consisting of Revolving Loans of the same Class and
Type made by the Revolving Lenders ratably in accordance with their respective
Commitments of the applicable Class. The failure of any Revolving Lender to make
any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender of its obligations hereunder; provided that the Commitments of
the Revolving Lenders are several and no Revolving Lender shall be responsible
for any other Revolving Lender’s failure to make Revolving Loans as required.

(ii) The Term Loan. The Term Loan made on the Effective Date shall be made as
part of a Borrowing consisting of Loans made by the Term Loan Lenders ratably in
accordance with each such Term Loan Lenders’ Term Loan Amount. The failure of
any Term Loan Lender to make its Term Loan Amount available to the Borrower on
the Effective Date shall not relieve any other Term Loan Lender of its
obligations hereunder; provided that the obligations of the Term Loan Lenders
are several and no Term Loan Lender shall be responsible for any other Term Loan
Lender’s failure to make its ratable portion of the Term Loan as required.

(b) Loan Types. Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Eurodollar Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 25



--------------------------------------------------------------------------------

multiple of $1,000,000 and not less than $5,000,000; provided that (i) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e) and
(ii) an ABR Term Loan Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Term Loan. Each Swingline Loan shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolving Maturity Date, the Term Loan Maturity Date or the
applicable maturity date for any Incremental Term Loan, as applicable.

Section 2.03 Requests for Borrowings. To request the initial Term Loan Borrowing
on the Effective Date, or a Revolving Borrowing in accordance with the terms
hereof, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
Dallas, Texas time, three Business Days before the date of the proposed
Borrowing, or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.
Dallas, Texas time on the same Business Day as the date of the proposed ABR
Revolving Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit D or in such other form as may be approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing and that such Borrowing is a
Revolving Borrowing (or a request for the Term Loan on the Effective Date);

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. After the
Effective Date, promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Revolving Lender
of the details thereof and of the amount of such Revolving Lender’s Loan to be
made as part of the requested Borrowing.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 26



--------------------------------------------------------------------------------

Section 2.04 Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, each
Swingline Lender severally agrees to make Swingline Loans denominated in Dollars
to the Borrower from time to time during the Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$65,000,000, (ii) the aggregate principal amount of outstanding Swingline Loans
made by such Swingline Lender exceeding such Swingline Lender’s Swingline
Commitment, (iii) such Swingline Lender’s Revolving Exposure exceeding its
Commitment, or (iv) the sum of the Total Revolving Exposures exceeding the then
existing total Revolving Commitments; provided that a Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) Borrowing Procedure. To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 12:00 noon, Dallas, Texas time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), amount of the requested
Swingline Loan, and whether such Swingline Loan will accrue interest based on
the Alternate Base Rate or the Eurodollar Daily Floating Rate. The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Borrower. Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender’s Swingline Commitment to the total Swingline
Commitments of all Swingline Lenders) available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Administrative
Agent designated for such Swingline Lender or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Person designated by the Borrower (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank) by 3:00 p.m., Dallas, Texas time,
on the requested date of such Swingline Loan.

(c) Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.

(d) Revolving Lender Participation in Swingline Loans. Any Swingline Lender may
by written notice given to the Administrative Agent require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, Dallas, Texas time, promptly shall mean no later than
5:00 p.m., Dallas, Texas time on such Business Day and if received after 12:00
noon Dallas, Texas time, promptly shall mean no later than 10:00 a.m., Dallas,
Texas time on the immediately succeeding Business Day) to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(d) is absolute
and

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 27



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this Section 2.04(d) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to such
Swingline Lenders the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this Section 2.04(d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lender. Any amounts received by a Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.04(d) and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this Section 2.04(d) shall not relieve the Borrower
of any default in the payment thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, denominated
in Dollars, Australian Dollars or Euros, in a form reasonably acceptable to the
Administrative Agent and the Issuing Banks, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have an
obligation hereunder to issue, and shall not issue or renew, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any Sanctioned
Country or (ii) in any manner that would result in a violation of any applicable
Sanctions by any party to this Agreement. Existing Letters of Credit are Letters
of Credit hereunder for all intents and purposes.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which date shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit will be denominated (which must be
either Dollars, Australian Dollars or Euros), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. The applicable Issuing Bank (other
than JPMorgan Chase Bank, National Association and its affiliates) shall
promptly notify the Administrative Agent in writing of any Letter of Credit
issued for the account of the

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 28



--------------------------------------------------------------------------------

Borrower. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $150,000,000, (ii) no
Lender’s Revolving Exposure shall exceed its Revolving Commitment and (iii) the
Total Revolving Exposures shall not exceed the then existing total Revolving
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date;
provided that (A) any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods not to extend past the date in
the preceding clause (ii) and (B) any Letter of Credit may have an expiration
date that extends past the date in clause (ii) if the Borrower has, on the date
of issuance of such Letter of Credit, deposited in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the applicable Issuing Bank for such Letter of Credit, an amount in
Dollars equal to 105% of the LC Exposure for such Letter of Credit in accordance
with the terms of Section 2.05(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
issuing such Letter of Credit hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
Dollars, for the account of each such Issuing Bank, such Revolving Lender’s
Applicable Percentage of the Dollar Amount of each LC Disbursement made by any
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.05(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Any participation funded under this Section 2.05(d)
shall be converted to Dollar ABR Loans.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency in which such Letter of Credit is denominated not later than
12:00 noon, Dallas, Texas time (or with respect to LC Disbursements not
denominated in Dollars, 12:00 noon, London, England time), on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Dallas, Texas time (or with respect to LC
Disbursements not denominated in Dollars, 12:00 noon, London, England time), on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, Dallas, Texas time (or
with respect to LC Disbursements not denominated in Dollars, 12:00 noon, London,
England time), on (i) the Business Day that the Borrower receives such notice,
if such notice is received prior to 12:00 noon, Dallas, Texas time (or with
respect to LC Disbursements not denominated in Dollars, 12:00 noon, London,
England time), on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 29



--------------------------------------------------------------------------------

notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Sections 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent in Dollars its Applicable Percentage of the Dollar Amount of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Revolving Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.05(e), the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this Section 2.05(e) to reimburse the applicable Issuing
Bank, then to such Revolving Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
Section 2.05(e) to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. If the Borrower fails to reimburse an Issuing
Bank for the amount of any LC Disbursement in respect of a Letter of Credit
issued by such Issuing Bank in an Alternative Currency, (A) automatically and
with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the equivalent Dollar Amount of such LC Disbursement and (B) the
Administrative Agent shall notify such Issuing Bank and each Revolving Lender of
the applicable LC Disbursement, the Dollar Amount thereof, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 30



--------------------------------------------------------------------------------

under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), each Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the Dollar Amount equivalent of the unpaid amount
thereof shall bear interest, for each day from and including the date such
LC Disbursement is made to but excluding the date that the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(d) shall
also apply. Interest accrued pursuant to this Section 2.05(h) shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the applicable Issuing Bank shall be for the account
of such Revolving Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of an Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to also refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default exists, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in Dollars equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 31



--------------------------------------------------------------------------------

deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.01. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement and the
Borrower will, in connection therewith, execute and deliver such security and
pledge agreements in form and substance satisfactory to the Administrative Agent
which the Administrative Agent may, in its discretion, require. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations and the Borrower will, in
connection therewith, execute and deliver such security and pledge agreements in
form and substance satisfactory to the Administrative Agent which the
Administrative Agent may, in its discretion, require. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

Section 2.06 Funding of Borrowings.

(a) Loans.

(i) By Revolving Lenders. Each Revolving Lender shall make each Revolving Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars by 1:00 p.m., Dallas, Texas time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Revolving Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(ii) By Term Loan Lenders. Each Term Loan Lender shall make its Term Loan Amount
available to the Borrower hereunder on the Effective Date by wire transfer of
immediately available funds in Dollars by 12:00 noon, Dallas, Texas time, to the
account of the Administrative Agent designated by it for such purpose. The
Administrative Agent will make the Term Loan available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Persons designated by the Borrower in the Term Loan Borrowing Request.

(b) Fundings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (including with
respect to the Term Loan, any Term Loan Lender’s Term Loan Amount on the
Effective Date) that such Lender will not make

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 32



--------------------------------------------------------------------------------

available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.07 Interest Elections.

(a) Conversion and Continuation. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, as
applicable, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in the form of Exhibit E hereto or in any other form
approved by the Administrative Agent and signed by the Borrower.

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02 and paragraph (f) of this Section:

(i) the Borrowing to which such Interest Election Request applies (including a
specification if it is a Term Loan Borrowing or a Revolving Borrowing) and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 33



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Automatic Conversion. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.

(f) Limitations on Election. Notwithstanding any contrary provision hereof, if
an Event of Default exists and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date.

Section 2.08 Termination and Reduction of Commitments.

(a) Termination Date. Unless previously terminated, the Revolving Commitments
shall terminate on the Revolving Maturity Date.

(b) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that
(i) each reduction of the Commitments of any Class shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Exposures would exceed the then
existing total Revolving Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the Class of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of any specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such event shall not have occurred. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 34



--------------------------------------------------------------------------------

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) Promise to Pay. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of:

(i) each Revolving Lender the then unpaid principal amount of each Revolving
Loan of such Lender on the Revolving Maturity Date,

(ii) each Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Maturity Date,

(iii) each Term Loan Lender in its applicable pro rata share, equal quarterly
installment payments of the principal of the Term Loan equal to $7,500,000 per
fiscal quarter of the Borrower, with each such quarterly installment due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such quarterly installment payment due and payable on
June 30, 2015,

(iv) each Term Loan Lender in its applicable pro rata share, the then unpaid
principal amount of Term Loan on the Term Loan Maturity Date,

(v) each applicable Lender entitled thereto, payments on each Incremental Term
Loan as agreed by the Borrower and the applicable Lenders making such
Incremental Term Loan, and

(vi) each applicable Lender entitled thereto, all other outstanding Loan
Obligations on the Latest Maturity Date.

For the avoidance of doubt, any Incremental Term Loan shall not constitute a
Term Loan for the purposes of clauses (iii) and (iv) of this Section 2.09(a).

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement. In the event
of any conflict between the account and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records maintained by the Administrative Agent shall control in the
absence of manifest error.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 35



--------------------------------------------------------------------------------

(e) Request for a Note. Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note. In such event, the Administrative Agent
shall prepare a promissory note which the Borrower shall execute and deliver to
the requesting Lender and its registered assigns. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein and its registered assigns.

Section 2.10 Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without prepayment
penalty or premium subject to the requirements of this Section and Section 2.15.

(b) Mandatory Prepayment of Revolving Loans. In the event and on such occasion
that the sum of the Revolving Exposures exceeds the then existing total
Revolving Commitments, the Borrower shall prepay Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

(c) Selection of Borrowing to be Prepaid.

(i) Prior to any optional prepayment of Borrowings hereunder, the Borrower shall
specify whether such prepayment is to be made to the Term Loan or the Revolving
Loans, select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.

(ii) Prior to any mandatory prepayment of Revolving Loans hereunder (such
mandatory prepayments to be applied to prepay the Revolving Loans), the Borrower
shall select the Revolving Borrowing or Revolving Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) Notice of Prepayment; Application of Prepayments. The Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lenders) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, Dallas, Texas time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing or a Swingline
Loan, not later than 12:00 noon, Dallas, Texas time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
Class and the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08; provided, further, that the Borrower
may rescind any such prepayment notice for a Revolving Loan or the Term Loan, or
both, if such notice stated in writing that it was conditioned on the occurrence
of a specified event and such event shall not have occurred. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 36



--------------------------------------------------------------------------------

Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing and
each voluntary prepayment of a Term Loan Borrowing shall be applied to
installments due under the Term Loan in the order of maturity. Prepayments shall
be accompanied by (i) accrued interest to the extent required by Section 2.12
and (ii) break funding payments to the extent required by Section 2.15.

Section 2.11 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the date which is three Business Days following the last
day of each March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) Letter of Credit Fees. The Borrower agrees to pay in Dollars (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate as interest on Eurodollar Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the applicable Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees shall be payable on the third Business Day following the last
day of each March, June, September and December of each year commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed in writing upon between the Borrower and the Administrative
Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to an Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 37



--------------------------------------------------------------------------------

Section 2.12 Interest.

(a) ABR Borrowings. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

(c) Swingline Borrowings. In accordance with Section 2.04(b), the Borrower may
elect for a Swingline Loan to bear interest at either (a) the Alternate Base
Rate plus the Applicable Rate or (b) the Eurodollar Daily Floating Rate plus the
Applicable Rate.

(d) Default Interest. Notwithstanding the foregoing, subject to Section 10.13,
if any principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. In addition, if any Event of Default exists and
the Required Lenders request, the outstanding principal amount of the Loans
shall bear interest, after as well as before judgment, as a rate per annum equal
to 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Commitments, the Revolving Maturity Date or the Term Loan Maturity
Date, as applicable; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate and Eurodollar Daily Floating Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 38



--------------------------------------------------------------------------------

Section 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(x) any Interest Election Request that requests the conversion of any Adjusted
LIBO Rate Borrowing to, or continuation of Adjusted LIBO Rate Borrowing shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Borrower, such
Borrowing shall be made as an ABR Borrowing; provided, further that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.14 Increased Costs.

(a) Change In Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, an Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, an Issuing Bank or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, an Issuing Bank or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, an Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or any Issuing Bank’s
capital or on the capital of such Lender’s or any Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by an Issuing

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 39



--------------------------------------------------------------------------------

Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) Delivery of Certificate. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 40



--------------------------------------------------------------------------------

any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes. In addition, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent and at the time
or times prescribed by applicable law, such properly completed

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 41



--------------------------------------------------------------------------------

and executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by applicable law, as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. person (within the meaning of Section 7701(a)(3)
of the Code) shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 (or successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable (or
successor form); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit
F-3, IRS Form W-9 (or successor form), and/or other certification documents from
each beneficial owner, as applicable; provided that if the

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 42



--------------------------------------------------------------------------------

Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 43



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Proceeds of Guaranty Agreement.

(a) Payments Generally. The Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Dallas, Texas time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent pursuant to the payment instructions
provided by the Administrative Agent, except payments to be made directly to an
Issuing Bank or Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Except as specified in Section 2.05 with respect
to Letters of Credit issued in an Alternative Currency, all payments under each
Loan Document shall be made in Dollars.

(b) Pro Rata Application. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Set-offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans, as applicable, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon, as
applicable, than the proportion received by any other Lender of the same Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the applicable Loans and/or participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 44



--------------------------------------------------------------------------------

such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans, as applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Payments from Borrower Assumed Made. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or an Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) Set-Off Against Amounts Owed Lenders. If any Lender shall fail to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

(f) Application of Proceeds of Guaranty Agreement. All amounts received under
the Guaranty Agreement shall first be applied as payment of the accrued and
unpaid fees of the Administrative Agent hereunder and then to all other unpaid
or unreimbursed Obligations (including reasonable attorneys’ fees and expenses)
owing to the Administrative Agent in its capacity as Administrative Agent only
and then any remaining amount of such proceeds shall be distributed:

(i) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations, until all the Loan Obligations have been Fully
Satisfied;

(ii) second, to the Lender Parties, pro rata in accordance with the respective
unpaid amounts of Swap Agreement Obligations relating to any interest rate,
currency or commodity Swap Agreement, until all such Swap Agreement Obligations
have been Fully Satisfied;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 45



--------------------------------------------------------------------------------

(iii) third, to the Lender Parties, pro rata in accordance with the respective
unpaid amounts of the Deposit Obligations, until all Deposit Obligations have
been Fully Satisfied; and

(iv) fourth, to the Lender Parties, pro rata in accordance with the respective
unpaid amounts of the remaining Obligations.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to Obligations that are Excluded
Swap Obligations or any Excluded Swap Obligation of such Guarantor.

(g) Noncash Proceeds. Notwithstanding anything contained herein to the contrary,
if the Administrative Agent shall ever acquire any collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
collateral in satisfaction of all or part of the Obligations or if any proceeds
received by the Administrative Agent to be distributed and shared pursuant to
this Section 2.17 are in a form other than immediately available funds, the
Administrative Agent shall not be required to remit any share thereof under the
terms hereof and the Lender Parties shall only be entitled to their undivided
interests in the collateral or noncash proceeds as determined by paragraph (f)
of this Section 2.17. The Lender Parties shall receive the applicable portions
(in accordance with the foregoing paragraph (f)) of any immediately available
funds consisting of proceeds from such collateral or proceeds of such noncash
proceeds so acquired only if and when received by the Administrative Agent in
connection with the subsequent disposition thereof. While any collateral or
other property to be shared pursuant to this Section is held by the
Administrative Agent pursuant to this clause (g), the Administrative Agent shall
hold such collateral or other property for the benefit of the Lender Parties and
all matters relating to the management, operation, further disposition or any
other aspect of such collateral or other property shall be resolved by the
agreement of the Required Lenders.

(h) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

(i) Notice of Amount of Obligations. Prior to making any distribution under
clause (f) of this Section, the Administrative Agent shall request each Lender
to provide the Administrative Agent with a statement of the amounts of Swap
Agreement Obligations and Deposit Obligations then owed to such Lender and its
Affiliates. A Lender may provide such information to the Administrative Agent at
any time and the Administrative Agent may also request such information at any
time. If a Lender does not provide the Administrative Agent a statement of the
amount of any such Obligations within three (3) Business Days of the date
requested, the Administrative Agent may make distributions under clause (f)
thereafter and the amount of Swap Agreement Obligations and Deposit Obligations
then owed to such Lender and its Affiliates shall conclusively be deemed to be
zero for purposes of such distributions. Neither the Lender nor its Affiliates
shall have a right to share in such distributions with respect to any Swap
Agreement Obligations or Deposit Obligations owed to it. If a Lender shall
thereafter provide the Administrative Agent a statement of the amount of the
Swap Agreement Obligations and Deposit Obligations then owed to such Lender and
its Affiliates, any distribution under clause (b) made after the notice is
received by the Administrative Agent shall take into account the amount of the
Swap Agreement Obligations and/or Deposit Obligations then owed. No Lender nor
any Affiliate of a Lender that has not provided the statement of the amount of
the Swap Agreement Obligations or Deposit Obligations owed under this clause (i)
shall be entitled to share retroactively in any distribution made prior to the
date when such statement was provided. In furtherance of the provisions of
Article IX, the Administrative Agent shall in all cases be fully protected in
making distributions hereunder in accordance with the statements of the Swap
Agreement Obligations and Deposit Obligations received from the Lenders under
this clause (i).

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 46



--------------------------------------------------------------------------------

Section 2.18 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement. If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its exiting rights to
payments pursuant to Sections 2.14 and 2.07) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.19 Incremental Facility.

(a) Request for Incremental Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may request (i) one or more increases in the
Revolving Commitments (a “Revolving Commitment Increase”) and/or (ii) one or
more incremental term loan commitments (an “Incremental Term Loan Commitment”
and, together with any Revolving Commitment Increases, the “Incremental
Commitments”) to make incremental term loans (an “Incremental Term Loan”);
provided that (A) the total aggregate principal amount for all such Revolving
Commitment Increases and Incremental Term Loans made after the Effective Date
shall not exceed an amount equal to $350,000,000; (B) if the Borrower is
requesting a Revolving Commitment Increase, the aggregate amount of the
Revolving Commitments shall not have been previously reduced, nor shall the
Borrower have given notice of any such reduction under Section 2.08(b) which has
not been revoked by the time of the Borrower’s notice under this Section 2.19;
(C) the aggregate amount of the Incremental Commitments shall not previously

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 47



--------------------------------------------------------------------------------

have been increased pursuant to this Section 2.19 more than three times; and
(D) any such request for an Incremental Commitment shall be in a minimum amount
of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (A).

(b) Procedure and Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount, whether such Incremental
Commitment request is for a Revolving Commitment Increase or an Incremental Term
Loan Commitment, and the proposed terms of the relevant proposed Incremental
Commitment. Incremental Commitments may be provided by any existing Lender or by
any other Persons (each such existing Lender or Person, an “Incremental
Lender”); provided that the Borrower, the Administrative Agent, and, if a
Revolving Commitment Increase provides for a new Person to become a Lender
hereunder, each Issuing Bank and the Swingline Lenders, shall have consented. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each proposed
Incremental Lender is requested to respond. Each proposed Incremental Lender may
elect or decline, in its sole discretion, and shall notify the Administrative
Agent within any such required time period specified in such notice whether it
agrees to provide an Incremental Commitment and, if so, whether by an amount
equal to, greater than or less than requested. Any Person not responding within
such time period shall be deemed to have declined to provide the Incremental
Commitment requested in the applicable notice.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (each, an “Increase Effective Date”) for each
Incremental Commitment and the final allocation of such Incremental Commitment.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocations of such Incremental Commitment and the Increase Effective
Date.

(d) Conditions to Effectiveness of Increase. Each Incremental Commitment shall
become effective as of the applicable Increase Effective Date; provided:

(i) no Default shall exist on such Increase Effective Date immediately prior to
or after giving effect to (A) such Incremental Commitment or (B) the making of
any extensions of credit pursuant thereto;

(ii) the Borrower is in pro forma compliance with the financial covenants set
forth in Article VII based on the financial statements most recently delivered
pursuant to Section 5.01 (A) after giving effect to such Incremental Commitment
(assuming that the entire applicable Incremental Term Loan and/or Revolving
Commitment Increase is fully funded on the effective date thereof and (B) after
giving effect to any permanent repayment of Indebtedness and (C) giving
pro-forma effect to the consummation of any acquisition with the proceeds of any
borrowing under any such Incremental Commitment in connection therewith);

(iii) each such Incremental Commitment shall be effected pursuant to an
amendment or restatement (each an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent, the other applicable Loan Parties and the applicable
Incremental Lenders, which Incremental Amendment may with the consent of the
Borrower and the Administrative Agent, but without the consent of any other
Lenders except to the extent required in Section 10.02(b)(i), effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.19, including, to the extent that an
Incremental Term Loan is effected, provisions to provide for tranche voting for
matters relating to the Incremental Term Loan or the Revolving Loans, as
applicable;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 48



--------------------------------------------------------------------------------

(iv) in the case of each Incremental Term Loan (the terms of which shall be set
forth in the relevant Incremental Amendment):

(A) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a (I) maturity date that is earlier
than the Latest Maturity Date or (II) Weighted Average Life to Maturity shorter
than the then Weighted Average Life to Maturity of the Term Loan or any other
Incremental Term Loan;

(B) the Applicable Rate and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increase Effective Date and shall be consistent with
then current market conditions; and

(C) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions of this Agreement prior to giving effect thereto, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (but in no event shall
such terms and conditions be more restrictive, taken as a whole, than those set
forth in this Agreement and any other Loan Document);

(v) in the case of each Revolving Commitment Increase (the terms of which shall
be set forth in the relevant Incremental Amendment):

(A) Revolving Loans made with respect to the Revolving Commitment Increase shall
mature on the Revolving Maturity Date and shall be subject to the same terms and
conditions as the other Revolving Loans;

(B) the outstanding Revolving Loans and Applicable Percentages of Swingline
Loans and/or Letters of Credit will be reallocated by the Administrative Agent
on the applicable Increase Effective Date among the Revolving Lenders (including
the Incremental Lenders providing such Revolving Commitment Increase) in
accordance with their revised Applicable Percentages (and the Revolving Lenders
(including the Incremental Lenders providing such Revolving Commitment Increase)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 2.15
(if any) in connection with such reallocation as if such reallocation were a
repayment); and

(C) except as provided above, all of the other terms and conditions applicable
to such Revolving Commitment Increase shall, except to the extent otherwise
provided in this Section 2.19, be identical to the terms and conditions
applicable to the Revolving Loans; and

(vi) each Incremental Commitment shall constitute Loan Obligations of the
Borrower and shall be guaranteed and treated the same in all other respects as
the other extensions of credit on a pari passu basis; and

any Incremental Lender with a Revolving Commitment Increase shall be entitled to
the same voting rights as the existing Revolving Lenders and any extensions of
credit made in connection with each Revolving Commitment Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder, and any Incremental Lender that makes an Incremental Term Loan shall
be entitled to the same voting rights as the existing Term Loan Lenders and will
not be entitled to any preferential payment or prepayment treatment, or
defeasance or similar feature.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 49



--------------------------------------------------------------------------------

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Suspension of Commitment Fees. Fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

(b) Suspension of Voting. The Commitment and Revolving Exposure of such
Defaulting Lender, if any, shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.02); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Revolving Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure (other than the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term) of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), (y) the sum of all non-Defaulting
Lenders’ Revolving Exposures not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (z) such reallocation does not cause the Revolving
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the applicable Issuing Banks,
the Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.11(a) and 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized;
and

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 50



--------------------------------------------------------------------------------

(d) Suspension of Swingline Loans. So long as any Revolving Lender is a
Defaulting Lender, no Swingline Lender shall be required to fund any Swingline
Loan and no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and Swingline
Exposure related to any newly made Swingline Loan or LC Exposure related to any
or newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank or any Swingline Lender has a good faith belief that any Revolving Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Revolving Lender commits to extend credit, no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit and no Swingline
Lender shall be required to fund any Swingline Loan, unless the applicable
Issuing Bank or the Swingline Lenders, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to such Issuing
Bank or each Swingline Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, each Issuing
Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then, to the extent such Defaulting Lender is a Revolving Lender, the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
the date of such readjustment such Revolving Lender shall purchase at par such
of the Revolving Loans of the other Revolving Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Revolving Lender to hold such Revolving Loans in accordance with its
Applicable Percentage.

ARTICLE III.

Representations and Warranties

In order to induce the Administrative Agent, the Issuing Banks and the Lenders
to enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Borrower represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Material
Subsidiaries is (i) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted, and (iii) is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required except, in the case of (ii) or (iii) above, where the
failure to do so qualify could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate, partnership or
limited liability company powers (as applicable) and have been duly authorized
by all necessary corporate, partnership or limited liability action (as
applicable) and, if required, all stockholder action. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 51



--------------------------------------------------------------------------------

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets (including the documentation governing the
Senior Unsecured Notes), or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore publicly filed with the SEC via the EDGAR filing
system its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2013,
reported on by KPMG LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2014,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, the Borrower nor its Subsidiaries has, as of the Effective Date,
any material contingent liabilities, unusual long-term commitments or unrealized
losses.

(c) Since December 31, 2013, there has been no material adverse change in the
business, operations, affairs, financial condition, assets or properties of the
Borrower and the Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property necessary or material
to its business in the ordinary course, except for such defects in title that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property used
in its business in the ordinary course, and the use thereof by the Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
as, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

(c) As of the Effective Date, neither the Borrower nor any of its Subsidiaries
has received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any fee-owned real property or any sale or
disposition thereof in lieu of condemnation.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 52



--------------------------------------------------------------------------------

Section 3.06 Litigation and Environmental Matters.

(a) Except for the Disclosed Matters, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.

(c) The Disclosed Matters, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Since the
Effective Date, there has been no change in the status of the Disclosed Matters
that, individually or in the aggregate, has resulted in, or materially increased
the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except in
instances where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes in excess of $5,000,000 required to
have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10 ERISA. As of the Effective Date, (a) no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect and (b) the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $100,000,000 the fair
market value of the assets of all such underfunded Plans.

Section 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 53



--------------------------------------------------------------------------------

other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to any information
consisting of forward-looking statements, estimates projections and projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that such forward-looking statements, estimates,
projections and projected financial information are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or any of its Subsidiaries and no assurance can be given that such
forward-looking statements, estimates, projections and projected financial
information will be realized.

Section 3.12 Material Subsidiaries. As of the Effective Date, the Borrower has
no Material Subsidiaries other than those listed on Schedule 3.12 hereto. As of
the Effective Date, Schedule 3.12 sets forth the jurisdiction of incorporation
or organization of each such Material Subsidiary, the percentage of Borrower’s
ownership of the outstanding Equity Interests of each Material Subsidiary
directly owned by Borrower, and the percentage of each Material Subsidiary’s
ownership of the outstanding Equity Interests of each other Material Subsidiary.
All of the outstanding Equity Interest of Borrower and each Material Subsidiary
have been validly issued, are fully paid, and are nonassessable. Except as
permitted to be issued or created pursuant to the terms hereof (including stock
options or other equity based awards granted to officers, directors, employees
and consultants of the Borrower or any Subsidiary) or as reflected on
Schedule 3.12, there are no outstanding subscriptions, options, warrants, calls,
or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into any Equity Interests of the Borrower
or any Material Subsidiary.

Section 3.13 Insurance. Each of the Borrower and the Subsidiaries maintain with
financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies and in such
amounts as are usually carried by businesses engaged in similar activities as
the Borrower and the Subsidiaries and located in similar geographic areas in
which the Borrower and the Subsidiaries operate

Section 3.14 Labor Matters. As of the Effective Date, except where
non-compliance cannot reasonably be expected to have a Material Adverse Effect,
(i) the hours worked by and payments made to employees of the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
and (ii) all payments due from the Borrower or any Subsidiary, or for which any
claim may be made against the Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary. As of
the Effective Date, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened which could reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

Section 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of each Loan Party, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 54



--------------------------------------------------------------------------------

otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date. As used
in this Section 3.15, the term “fair value” means the amount at which the
applicable assets would change hands between a willing buyer and a willing
seller within a reasonable time, each having reasonable knowledge of the
relevant facts, neither being under any compulsion to act, with equity to both
and “present fair saleable value” means the amount that may be realized if the
applicable company’s aggregate assets are sold with reasonable promptness in an
arm’s length transaction under present conditions for the sale of a comparable
business enterprises.

Section 3.16 Margin Securities. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System),
and, except for the repurchases of the Borrower’s capital stock in accordance
with the limitations in Section 5.10 and Section 6.08, no part of the proceeds
of any Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.

Section 3.17 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

ARTICLE IV.

Conditions

Section 4.01 Conditions of Initial Credit Extension. The effectiveness of this
Agreement to amend and restate the Prior Credit Agreement and to obligate the
Lenders to make Loans and the Issuing Banks to issue Letter of Credit hereunder
is subject to the satisfaction of the following conditions:

(a) Execution and Delivery of This Agreement. The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(b) Guaranty Agreement. The Administrative Agent (or its counsel) shall have
received from each Subsidiary Guarantor either (i) a counterpart of the Guaranty
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of the Guaranty Agreement.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 55



--------------------------------------------------------------------------------

(c) Prior Credit Agreement and Other Indebtedness. The Administrative Agent
shall have received evidence that all

(i) unpaid interest and fees accrued under the Prior Credit Agreement through
the Effective Date and all other fees, expenses and other charges outstanding
thereunder (including any amounts due under the Prior Credit Agreement arising
as a result of the termination of all interest periods thereunder on the
Effective Date) shall have been paid or shall be paid with the proceeds of the
initial Loans hereunder and all Commitments cancelled; and

(ii) principal, interest, fees and all other amounts outstanding under that
certain Short Term Facility Agreement, dated as of October 20, 2014 among the
Borrower, the Subsidiary Guarantors, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (the “Short-Term Facility”), shall
have been repaid in full or will be concurrently repaid in full with the
proceeds of the initial Loans hereunder and the Short-Term Facility is
terminated and cancelled.

(d) Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of counsel for the Loan Parties covering the matters set
forth in Sections 3.01, 3.02 and 3.03 of this Agreement, such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Loan Parties hereby request such
counsel to deliver such opinions.

(e) Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(f) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02.

(g) Indemnity Letter. If the Borrower requests all or any portion of the funding
of the Loan in Eurodollars on the Effective Date, the Administrative Agent shall
have received an Indemnity Letter, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, indemnifying
the applicable Lenders with respect to any requested funding in Eurodollar Loans
on the Effective Date, such indemnity to be consistent with the provisions of
Section 2.15 and otherwise reasonably satisfactory to the Administrative Agent
and the Lenders.

(h) Fees. The Administrative Agent, the Joint Lead Arrangers and the Lenders
shall have received all fees and other amounts due and payable pursuant to any
fee letter between the Borrower and any Joint Lead Arranger or Lender, this
Agreement or any other Loan Document on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document or the Administrative Agent, the
Joint Lead Arrangers and the Lenders shall have received evidence that such fees
and amounts shall be paid with the proceeds of the initial Loans hereunder.

(i) Solvency Certificate. The Administrative Agent shall have received a
certificate from the treasurer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, certifying that Loan Parties, after
giving effect to this Agreement, and the other transactions contemplated hereby,
are solvent.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 56



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., Dallas, Texas time, on November 30,
2014 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including, without limitation, on the Effective
Date), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit, is subject to receipt of the request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects or, in the case of such representations and warranties which
are subject to a materiality or Material Adverse Effect qualifier, such
representations and warranties shall be true and correct in all respects, in
each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties specifically relate to any
earlier date in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date, or, in the
case of such representations and warranties which are subject to a materiality
or Material Adverse Effect qualifier, such representations and warranties shall
be true and correct in all respects as of such earlier date;

(b) Revolving Commitments. At the time of and immediately after giving effect to
each such Revolving Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, the Total Revolving Exposure of all
Lenders shall not exceed the then existing total Revolving Commitments of all
Lenders; and

(c) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist.

Each Borrowing (other than in an Interest Election Request to convert an ABR
Loan to a different Type or to continue a Eurodollar Loan) and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section.

Section 4.03 Effective Date Advances and Adjustments. On the Effective Date, the
aggregate amount of the revolving commitments under the Prior Credit Agreement
is not changing but Lenders’ participations in the Revolving Commitments may
differ due from their pro rata percentages established under the Prior Credit
Agreement. As a result, any loans outstanding under the Prior Credit Agreement
which are continued hereunder may not be held pro rata by the Revolving Lenders
in accordance with their Applicable Percentages determined hereunder. To remedy
the foregoing, on the Effective Date, upon fulfillment of the conditions in
Section 4.01 and if there are any loans outstanding under the Prior Credit
Agreement, the Revolving Lenders shall make advances among themselves (which may
be through the Administrative Agent) so that after giving effect thereto the
Revolving Loans will be held by the Revolving Lenders, pro rata in accordance
with their respective Applicable Percentages hereunder. The advances made on the
Effective Date under this Section by each Revolving Lender whose Applicable

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 57



--------------------------------------------------------------------------------

Percentage is new or has increased under this Agreement (as compared to its
applicable percentage under the Prior Credit Agreement) shall be deemed to be a
purchase of a corresponding amount of the Revolving Loans of the Revolving
Lender or Revolving Lenders whose Applicable Percentage has decreased (as
compared to its applicable percentage under the Prior Credit Agreement). The
advances made under this Section shall be Eurodollar Loans made under each
Revolving Lender’s Revolving Commitment and under the Term Loan unless another
type of Borrowing is selected by the Borrower to be applicable thereto.

ARTICLE V.

Affirmative Covenants

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks and the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) Annual Audit. Within 90 days after the end of each fiscal year of the
Borrower, its (i) audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and (ii) a report by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of the Borrower (or any other
form acceptable to the Administrative Agent) (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) certifying that, as of the date of such certificate, the Total Revolving
Exposure of all Lenders does not exceed the then existing total Revolving
Commitments of all Lenders, (iii) setting forth reasonably detailed calculations
demonstrating compliance with Article VII, and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 58



--------------------------------------------------------------------------------

(d) Debt Rating. Promptly upon receipt thereof, written notice of any downgrade
in any rating of the Borrower’s Indebtedness by Moody’s, S&P or any other rating
agency that issues rating for the Borrower’s Indebtedness;

(e) Senior Unsecured Notes. Promptly after such delivery or receipt, copies of
any financial or other report or notice delivered to, or received from, a holder
of a Senior Unsecured Note, which report or notice has not otherwise been
delivered to the Administrative Agent hereunder; and

(f) Additional Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clause (a) or (b) of this
Section 5.01 (to the extent any such documents are included in reports otherwise
filed with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission) shall be deemed to have been delivered to the
Administrative Agent and each Lender on the date the Borrower has filed such
reports with the SEC via the EDGAR filing system and the Borrower has notified
the Administrative Agent in writing of such posting (which notification may be
included in the certificate described in 5.01(c) above).

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) Default. The occurrence of any Default;

(b) Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) ERISA Event. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $5,000,000; and

(d) Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its (a) legal existence
(except with respect to a Subsidiary which is not a Material Subsidiary where
such failure could not be reasonably expected to result in Material Adverse
Effect) and (b) the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names except where the failure to preserve,
renew or keep in force any such right, license, permit, privilege, franchise,
patent or copyright could not be reasonably expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger, sale,
consolidation, liquidation or dissolution permitted under Section 6.03 or
Section 6.05.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 59



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

Section 5.06 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance (or any self-insurance compatible with the following
standard) in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
The Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

Section 5.07 Guarantee and Secure Loans Equally.

(a) If any Subsidiary (other than an Excluded Foreign Subsidiary) of the
Borrower shall guarantee the obligations of the Borrower under the Senior
Unsecured Notes or under any other agreement creating or evidencing Indebtedness
in excess of $50,000,000, the Borrower shall cause such Subsidiary to guarantee
the Obligations equally and ratably with any and all other obligations
guaranteed by such Subsidiary pursuant to documentation acceptable to the
Administrative Agent.

(b) If the Borrower shall create, assume or permit to exist any Lien upon any of
its property or assets, or permit any Subsidiary (other than an Excluded Foreign
Subsidiary) to create, assume, or permit any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than those Liens
permitted by Section 6.02, the Borrower shall promptly cause the Obligations to
be secured equally and ratably with (and with the same priority of) any and all
other Indebtedness so secured by the Borrower or such Subsidiary pursuant to
documentation acceptable to the Administrative Agent.

(c) In the event that the Borrower certifies to the Administrative Agent and the
Lenders in writing that (i) the Senior Unsecured Notes and all other documents
or agreements evidencing or otherwise relating to any Indebtedness of the
Borrower or any Subsidiary do not contain any covenant or agreement similar to
this Section 5.07 and (ii) no Indebtedness of the Borrower or any Subsidiary
(other than an Excluded Foreign Subsidiary) is secured by Liens other than Liens
permitted by Section 6.02, then this Section 5.07 shall automatically be deemed
to have no further force or effect without any action of the parties hereto. If,
subsequent to such certification from the Borrower, any agreement or document
related to any Indebtedness of the Borrower or any Subsidiary (other than an
Excluded Foreign Subsidiary) contains a covenant or agreement similar to this
Section 5.07, then this Section 5.07 shall automatically be reinstated and shall
be in full force and effect without any action of the parties hereto.

Section 5.08 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. If no Default or Event
of Default exists, at the expense of the Administrative Agent and the Lenders,
the Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 60



--------------------------------------------------------------------------------

Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, subject to
Section 10.12, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours, as often as reasonably requested. If a Default or Event of
Default exists, at the expense of the Borrower, the Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such times and as often as requested.

Section 5.09 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.10 Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans, Swingline Loans and Term Loan will be used only for (a) payment
of fees and expenses payable in connection with the Transactions,
(b) refinancing the outstanding obligations under the Prior Credit Agreement,
(c) refinancing the outstanding obligations under the Short Term Facility and
(d) working capital and other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations G, U and X. Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
its Subsidiaries. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

Section 5.11 New Material Subsidiaries. If as of a fiscal quarter end a
Subsidiary that is not party to the Guaranty Agreement is a Material Subsidiary,
then within 45 days after the end of such fiscal quarter the Borrower shall:
(i) cause each such Subsidiary to become a party to the Guaranty Agreement
pursuant to the execution and delivery of a Subsidiary Joinder Agreement (as
defined in the Guaranty Agreement); (ii) cause each such Subsidiary to execute
and/or deliver such other documentation as the Administrative Agent may
reasonably request to evidence the authority of each such Subsidiary to execute,
deliver and perform the Guaranty Agreement and to evidence the existence and
good standing of each such Subsidiary; and (iii) deliver a favorable written
opinion (addressed to the Administrative Agent and the Lenders) of counsel to
each such Subsidiary covering the matters set forth in Sections 3.01, 3.02 and
3.03 of this Agreement and such other matters relating to each such Subsidiary
and the Loan Documents as the Administrative Agent shall reasonably request. The
Borrower requests each such counsel to deliver such opinions.

Section 5.12 Further Assurances. The Borrower will, and will cause each
Subsidiary Guarantor to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of the Loan Parties.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 61



--------------------------------------------------------------------------------

ARTICLE VI.

Negative Covenants

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks, and the Lenders that:

Section 6.01 Indebtedness; Certain Equity Securities. The Borrower will not, and
will not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of the Borrower or
any Subsidiary Guarantor owed to any Subsidiary that is not a Subsidiary
Guarantor shall be subordinate to the Obligations on terms, and pursuant to
documentation, reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower or any Subsidiary of Indebtedness of the Borrower
or any Subsidiary which is otherwise permitted by this Section 6.01;

(e) (i) Indebtedness of the Borrower and the Subsidiary Guarantors secured by
fixed or capital assets (including equipment) or other assets acquired with
purchase money indebtedness, including Capital Lease Obligations,
(ii) Indebtedness of Subsidiaries of the Borrower that are not Subsidiary
Guarantors (including Foreign Subsidiaries) owed to an unrelated third Person
(other than any Receivable Securitization Outstandings) and (iii) other
Indebtedness of Subsidiary Guarantors owed to an unrelated third Person;
provided that the aggregate amount of Indebtedness permitted by this clause
(e) at any time outstanding shall not exceed an amount equal to the greater of
(x) $100,000,000 or (y) 5% of consolidated total assets of the Borrower and its
Subsidiaries determined in accordance with GAAP as of the Effective Date,
provided that, after receipt of the annual consolidated financial statements
under Section 5.01(a) for the fiscal year ending 2014, consolidated total assets
of the Borrower and its Subsidiaries will be determined pursuant to the most
recently delivered audited consolidated financial statements delivered in
accordance with the terms of Section 5.01(a);

(f) Indebtedness arising in connection with Swap Agreements permitted by
Section 6.07;

(g) to the extent constituting Indebtedness, deferred compensation payable to
directors, officers or employees of the Borrower and the Subsidiaries;

(h) cash management obligations and Indebtedness incurred by the Borrower or any
Subsidiary in respect of netting services, overdraft protections and similar
arrangements, in each case entered into in the ordinary course of business in
connection with cash management and deposit accounts and not involving the
borrowing of money; and

(i) Receivable Securitization Outstandings in an aggregate principal amount not
to exceed $325,000,000;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 62



--------------------------------------------------------------------------------

(j) Indebtedness outstanding under the Senior Unsecured Notes on the Effective
Date (but specifically excluding any extensions, renewals, refinancings or
replacements of such Indebtedness); and

(k) unsecured Indebtedness of the Borrower in addition to that permitted by
other provisions of this Section 6.01 provided that (i) no Default has occurred
and is continuing at the time such unsecured Indebtedness is incurred or would
result from the incurrence thereof and (ii) after giving pro forma effect to
such unsecured Indebtedness, the Borrower shall be in compliance with the
financial covenants set out in Article VII as calculated for the four fiscal
quarter period most recently ended as if such unsecured Indebtedness had been
incurred as of the first date of such four fiscal quarter period (and to the
extent such Indebtedness bears interest at a floating rate, using the rate in
effect at the time of calculation for the entire period of calculation).

The Borrower will not permit any Subsidiary to issue any preferred stock or
other preferred Equity Interests unless such preferred Equity Interests are
issued to and at all times owned by the Borrower or another Loan Party.

Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Subsidiary existing on the date
hereof and set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other asset of the Borrower or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) any Lien existing on any fixed or capital asset (including equipment) prior
to the acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other assets of the Borrower or any Subsidiary, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (iv) the aggregate principal amount of
all Indebtedness secured by Liens permitted by this clause (d) shall not at any
time exceed $50,000,000;

(e) Liens on fixed or capital assets (including equipment), or other assets
acquired with purchase money indebtedness, in each case acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by subclause (i) of Section 6.01(e),
including Capital Lease Obligations, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 63



--------------------------------------------------------------------------------

(f) (i) Liens on property of the Borrower or any of its Subsidiaries securing
Indebtedness owing to a Loan Party permitted by Section 6.01(c) and (ii) Liens
on property of any Subsidiary that is not a Material Subsidiary securing
Indebtedness owing to any other Subsidiary that is not a Material Subsidiary
permitted by Section 6.01(c);

(g) Liens securing Indebtedness of Foreign Subsidiaries permitted by subclause
(ii) of Section 6.01(e) provided that such Liens encumber only assets of the
Foreign Subsidiaries;

(h) Liens granted in connection with any Receivable Securitization Facility
permitted hereunder on the receivables sold pursuant thereto (together with all
collections and other proceeds thereof and any collateral securing the payment
thereof), all right, title and interest in and to the lockboxes and other
collection accounts in which proceeds of such receivables are deposited, the
rights under the documents executed in connection with such Receivable
Securitization Facility and in the Equity Interests issued by any special
purpose entity organized to purchase the receivables thereunder;

(i) Liens on cash securing Indebtedness arising in connection with Swap
Agreements permitted by Section 6.07;

(j) other Liens not otherwise permitted by this Section 6.02 provided that the
aggregate book value of assets subject to the Liens permitted by this clause (j)
does not exceed $10,000,000 at any time; and

(k) customary call, buy-sell or similar rights negotiated on an arm’s length
basis and granted to third-party joint venture partners in respect of Equity
Interests of the applicable joint venture.

Section 6.03 Fundamental Changes.

(a) The Borrower will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and, if any party to such merger is a Subsidiary
Guarantor, is a Subsidiary Guarantor; (iii) any Subsidiary or the Borrower may
merge into another Person in connection with an acquisition permitted by
Section 6.04 as long as the Subsidiary or the Borrower is the surviving Person
and no Default exists or would result and (iv) any Subsidiary may liquidate,
dissolve or be transferred if the Borrower determines in good faith that such
liquidation, dissolution or transfer is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders and if such Subsidiary is a
Subsidiary Guarantor, its assets are transferred to the Borrower or a Subsidiary
Guarantor; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04 or Section 6.05.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 64



--------------------------------------------------------------------------------

foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments existing on the date hereof and set forth on Schedule 6.04;

(c) investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries;

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that such loans and
advances shall be subject to the conditions set forth in Section 6.01(c);

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) notes and other non-cash consideration received as part of the purchase
price of assets disposed of pursuant to Section 6.05;

(g) extension of trade credit in the ordinary course of business;

(h) Swap Agreements permitted by Section 6.07;

(i) loans and advances to officers, directors, and employees of the Borrower and
the Subsidiaries made in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum
for all such loans and advances of $15,000,000 in the aggregate at any one time
outstanding;

(j) endorsements of items for collection or deposit in the ordinary course of
business;

(k) Borrower or a Subsidiary may purchase, hold or acquire (including pursuant
to a merger) all the Equity Interests in a Person and may purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person or all or substantially all of the assets
of a division or branch of such Person, if, with respect to each such
acquisition:

(i) Default. No Default exists or would result therefrom;

(ii) Pro Forma Compliance. The Borrower shall be in compliance with the
covenants contained in Article VII on a pro forma basis for the four (4) fiscal
quarter period then most recently ending (assuming that the incurrence or
assumption of any Indebtedness in connection with the proposed purchase or
acquisition occurred on the first day of such period and to the extent such
Indebtedness bears interest at a floating rate, using the rate in effect at the
time of calculation for the entire period of calculation); and

(iii) Delivery and Notice Requirements. Borrower shall provide to Administrative
Agent, within five days after the consummation of any acquisition with a
purchase price in excess of $50,000,000, the following: (A) notice of the
acquisition and (B) a certificate signed by a

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 65



--------------------------------------------------------------------------------

Financial Officer of the Borrower certifying: (1) that after giving effect to
the acquisition in question, all representations and warranties contained in the
Loan Documents were true and correct on and as of the date of the closing of the
acquisition with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties relate specifically to an earlier date (and such
representations and warranties were true and correct as of such earlier date);
(2) that no Default exists or will result from the acquisition; and (3) to the
Borrower’s calculation of its compliance with clause (ii) of this clause (k);

(l) investments in the Equity Interests in the special purpose entities
established in connection with any Receivable Securitization Facility provided
that the aggregate amount of cash invested by the Borrower and its Subsidiaries
in all such entities shall not exceed $5,000,000;

(m) other investments not otherwise permitted by this Section 6.04 provided that
the aggregate book value of all investments made under the permissions of this
clause (m) does not exceed $1,000,000 at any time;

(n) in addition to the investments otherwise permitted by this Section 6.04, the
Borrower and each Subsidiary may purchase, hold or acquire Equity Interests in
or other securities or assets of, make loans or advances to, or make any other
investment in, any other Person if (i) no Default exists or would result from
the making of such acquisition, loan, advance or investment and (ii) the
Borrower is in pro forma compliance with the financial covenants set forth in
Article VII for the four fiscal quarter period most recently ended after giving
effect to such acquisition, loan, advance or investment and after giving effect
to any Indebtedness incurred in connection therewith; provided, any acquisition
of all of the Equity Interests in a Person, or all or substantially all of the
assets of a Person, shall be subject to the terms of clause (k) of this
Section 6.04;

(o) purchases, acquisitions and mergers among the Borrower and the Subsidiary
Guarantors, so long as in each case (i) there exists no Default and none would
result from such transaction, and (ii) if the Borrower is party to any such
transaction, the Borrower is the surviving entity; and

(p) so long as in each case there exists no Default and none would result from
such transaction, purchases, acquisitions and mergers among Subsidiaries that
are not Subsidiary Guarantors.

Section 6.05 Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

(a) sales, leases (or subleases), licenses (or sublicenses) or other transfers
and dispositions of inventory, used, worn-out, obsolete or surplus equipment,
property, property no longer needed or useful, and Permitted Investments, each
in the ordinary course of business, and sales of real estate to the extent such
property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such sale are reasonably promptly
applied to the purchase price of such replacement property;

(b) sales, transfers and other dispositions of receivables, or undivided
interests therein, together with all collections and other proceeds thereof and
any collateral securing the payment thereof pursuant to any Receivable
Securitization Facility;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 66



--------------------------------------------------------------------------------

(c) if Indebtedness under the Senior Unsecured Notes is outstanding,
dispositions of certain business segments (other than domestic heating, cooling
and refrigeration businesses) as long as (i) no Default exists or would result
from the making of such disposition, (ii) the book value of assets disposed of
by the Borrower and its Subsidiaries in any calendar year in reliance on this
clause (c) does not exceed ten percent (10%) of consolidated net assets of the
Borrower and its Subsidiaries, and (iii) the EBITDA attributable to the assets
disposed of by the Borrower and its Subsidiaries in reliance on this clause
(c) in any calendar year does not represent more than 5% of EBITDA of the
Borrower and its Subsidiaries for the prior calendar year;

(d) if Indebtedness under the Senior Unsecured Notes is outstanding, other
dispositions as long as (i) no Default exists or would result from the making of
such disposition, (ii) the book value of assets disposed of by the Borrower and
its Subsidiaries in any calendar year in reliance on this clause (d) does not
exceed five percent (5%) of consolidated net assets of the Borrower and its
Subsidiaries, and (iii) the EBITDA attributable to the assets disposed of by the
Borrower and its Subsidiaries in reliance on this clause (d) in any calendar
year does not represent more than 5% of EBITDA of the Borrower and its
Subsidiaries for the prior calendar year;

(e) if no Indebtedness under the Senior Unsecured Notes is outstanding, other
dispositions of assets (including dispositions of certain businesses other than
domestic heating, cooling and refrigeration businesses) as long as (i) no
Default exists or would result from the making of such disposition and (ii) the
total of any EBITDA attributable to the assets disposed of by the Borrower and
its Subsidiaries in any calendar year in reliance on this clause (e) does not
represent more than 20% of EBITDA of the Borrower and its Subsidiaries for the
prior calendar year;

(f) so long as no Default exists or would result from taking such action, any
sales, transfers, leases or other dispositions (i) among the Borrower and the
Subsidiary Guarantors, (ii) solely between Subsidiaries of the Borrower that are
not Subsidiary Guarantors, and (iii) made by Subsidiaries that are not
Subsidiary Guarantors to the Borrower or Subsidiary Guarantors but only so long
as each such transfer complies with Section 6.09;

(g) sales, transfers and other dispositions to the extent that each such sale,
transfer or other disposition is part of a transaction permitted by
Sections 6.03, 6.04, 6.06 and 6.08; and

(h) so long as no Default exists or would result from taking such action,
dispositions made by Foreign Subsidiaries in connection with factoring
arrangements of such Foreign Subsidiary, provided that in each case any
Indebtedness of such Foreign Subsidiary incurred in connection with such
factoring arrangement is permitted to be incurred under Section 6.01(e);

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value. Notwithstanding the foregoing, the Borrower
or any Subsidiary shall be permitted to make any sale, transfer, lease or
disposition of any asset otherwise prohibited by this Section 6.05, if within
one year of disposing of such asset, the Borrower or a Subsidiary of the
Borrower applies or commits to apply an amount equal to the fair market value of
such asset to: (a) redeem the Senior Unsecured Notes, (b) repay Indebtedness for
borrowed money having a maturity of more than twelve (12) months (other than any
Indebtedness owed to the Borrower or a Material Subsidiary), (c) acquire,
construct, develop or improve properties, facilities, or equipment of (i) the
Borrower, (ii) such Subsidiary that made such sale, transfer, lease or
disposition or (iii) any Subsidiary Guarantor, or (d) any combination thereof.

Section 6.06 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 67



--------------------------------------------------------------------------------

acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (i) any such sale of any fixed or capital assets
that is made for cash consideration in an amount not less than the cost of such
fixed or capital asset and is consummated within 90 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset; and (ii) other sale and leaseback transactions, provided that any
Indebtedness that may be incurred with any such sale and leaseback transaction
is permitted under Section 6.01 and the assets to be sold in connection with
such sale and leaseback transaction are permitted to be sold pursuant to
Section 6.05.

Section 6.07 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest–bearing liability or investment of the Borrower or
any Subsidiary.

Section 6.08 Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (a) Subsidiaries (i) may make Restricted Payments ratably with
respect to their Equity Interests, (ii) may make Restricted Payments to Loan
Parties, so long as in each case such Restricted Payment is allocated in a
manner more favorable to the Loan Parties than to any other Person and
(iii) that are not Subsidiary Guarantors may make Restricted Payments to other
Subsidiaries that are not Subsidiary Guarantors; and (b) Borrower may make any
Restricted Payment so long as no Default exists or would result from the making
of such Restricted Payment. For the avoidance of doubt, this Section 6.08 does
not prohibit any of the actions specifically permitted by clauses (a) through
(p) of Section 6.04.

Section 6.09 Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer (in a single
transaction or a series of related transactions) property or assets having an
aggregate book value in excess of $5,000,000 to, or purchase, lease or otherwise
acquire (in a single transaction or a series of related transactions) property
or assets having an aggregate book value in excess of $5,000,000 from, or
otherwise engage in any other transactions with, any of its Affiliates
(including Subsidiaries), except (a) transactions in the ordinary course of
business that are at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
the Subsidiary Guarantors not involving any other Subsidiary or other Affiliate,
(c) transactions among Subsidiaries that are not Subsidiary Guarantors and
(d) any Restricted Payment or other transaction that is otherwise specifically
permitted under another Section of this Article VI, except in each case those
provisions that specifically require compliance with this Section 6.09.

Section 6.10 Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document,

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 68



--------------------------------------------------------------------------------

(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to leases and other contracts restricting the
assignment thereof, or to agreement relating to the sale of a Subsidiary or any
asset or property pending such sale, provided such restrictions and conditions
apply only to the Subsidiary, asset or property that is to be sold and such sale
is permitted hereunder,

(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness,

(v) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof,

(vi) clauses (a) and (b) of the foregoing shall not apply to customary
provisions in the documentation evidencing any Receivable Securitization
Facility that impose restrictions only on the ability of the special purpose
entity party thereto to declare, pay or set aside funds for the making of any
distribution in respect of the Equity Interests issued by such special purpose
entity,

(vii) the foregoing shall not apply to restrictions or conditions with respect
to a Subsidiary that is not a Subsidiary on the Effective Date, provided that
such restrictions or conditions (A) are in existence at the time such Person
becomes a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary and (B) apply only to such
Subsidiary and do not extend to the Borrower or any other Subsidiary or any of
their respective assets,

(viii) the foregoing shall not apply to customary provisions contained in
agreements entered into in connection with Indebtedness owed by any Foreign
Subsidiary that impose restrictions on the ability of such Foreign Subsidiary to
grant Liens on its property or to declare, pay or set aside funds for the making
of any distribution in respect of the Equity Interests issued by such Foreign
Subsidiary, and

(ix) the foregoing shall not apply to restrictions or conditions contained in
agreements evidencing, or executed in connection with, unsecured Indebtedness
permitted by Section 6.01(k) as long as such agreements do not prohibit (A) the
Obligations to be secured on a pari passu basis and (B) Liens on assets of the
Borrower and its Subsidiaries on terms substantially similar to (and no more
restrictive than) the terms of Section 6.02 hereof.

Section 6.11 Amendment of Material Documents. The Borrower will not, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) its
certificate of incorporation, by-laws or other organizational documents in a
manner adverse to the Administrative Agent or the Lenders or (b) the Senior
Unsecured Notes.

Section 6.12 Change in Fiscal Year. The Borrower will not change the manner in
which the last day of its fiscal year is calculated.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 69



--------------------------------------------------------------------------------

ARTICLE VII.

Financial Covenants

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks, and the Lenders that:

Section 7.01 Leverage Ratio. As of the last day of each fiscal quarter of the
Borrower, the Borrower shall not permit the ratio of Total Indebtedness as of
such date to Adjusted EBITDA for the four (4) fiscal quarters then ended to
exceed 3.50 to 1.00.

Section 7.02 Interest Coverage Ratio. As of the last day of each fiscal quarter
of the Borrower, the Borrower shall not permit the ratio of:

(a) EBITDA for the four (4) fiscal quarters then ended minus Capital
Expenditures made by the Borrower and its Subsidiaries during such four
(4) fiscal quarters; to

(b) the sum of Interest Expense for the Borrower and its Subsidiaries during
such four (4) fiscal quarters minus total interest income received by the
Borrower and its Subsidiaries during such four (4) fiscal quarters, to be less
than 3.00 to 1.00.

ARTICLE VIII.

Events of Default

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

(a) Principal Payments. the Borrower shall fail to pay any principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) Interest, Fees, and other Payments. the Borrower shall fail to pay (i) any
interest on any Loan or any fee payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days or (ii) any
amount under this Agreement or any other Loan Document (other than principal,
interest or fees), when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of ten (10) days;

(c) Representations or Warranties. any representation, warranty or certification
made or deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect (except for any representation or warranty
that is qualified by materiality, Material Adverse Effect or similar phrase
which shall prove to be incorrect in any respect), when made or deemed made;

(d) Covenant Violation; Immediate Default. the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 5.02, 5.03(a)
(with respect to the existence of the Borrower or any Material Subsidiary), 5.10
or 5.11 or in Article VI or in Article VII;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 70



--------------------------------------------------------------------------------

(e) Covenant Violation with Cure Period. any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) the date on which the Chief Executive Officer, the General counsel, or a
Financial Officer of such Loan Party becomes aware of such failure or
(ii) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);

(f) Cross Payment Default. the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace period);

(g) Cross Covenant Default. any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) Involuntary Bankruptcy. an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) Voluntary Bankruptcy. the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 8.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) Other Insolvency. the Borrower or any Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) Judgments. one or more final judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
independent third-party insurance) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 71



--------------------------------------------------------------------------------

(l) ERISA Event. ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(m) Invalidity of Loan Documents. the Guaranty Agreement shall otherwise for any
reason cease to be in full force and effect and valid, binding and enforceable
in accordance with its terms after its date of execution, or the Borrower or any
Subsidiary Guarantor shall so state in writing; or

(n) Change in Control. a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower. In addition, if any Event of Default exists, the
Administrative Agent may (and if directed by the Required Lenders, shall)
foreclose or otherwise enforce any Lien granted to the Administrative Agent, for
the benefit of the Lender Parties, to secure payment and performance of the
Obligations in accordance with the terms of the Loan Documents and exercise any
and all rights and remedies afforded by the laws of the State of New York or any
other jurisdiction, by any of the Loan Documents, by equity, or otherwise.

Section 8.02 Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the applicable Loan Party. In such event, the Borrower shall, at the
request of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.12(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.

Section 8.03 Limitation on Separate Suit. No suit shall be brought against any
Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 72



--------------------------------------------------------------------------------

ARTICLE IX.

The Administrative Agent

Section 9.01 Appointment. Each of the Lenders and each of the Issuing Banks
hereby irrevocably appoints JPMorgan Chase Bank, National Association as agent
on its behalf, and on behalf of each of its Affiliates who are owed Obligations
(each such Affiliate by acceptance of the benefits of the Loan Documents hereby
ratifying such appointment) and authorizes the Administrative Agent to take such
actions on its behalf and on behalf of such Affiliates and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 9.03 Limitation of Duties and Immunities. The Administrative Agent shall
not have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.04 Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 73



--------------------------------------------------------------------------------

Section 9.05 Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.06 Successor Agent. Subject to the appointment and acceptance of a
successor the Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, so long as there exists no Event of Default, with the prior written
consent of the Borrower, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 9.07 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Section 9.08 Other Agents. Each of Bank of America, N.A., Wells Fargo Bank, N.A.
and The Bank of Tokyo-Mitsubishi UFJ Ltd. has been designated as a “syndication
agent” hereunder. Each of PNC Bank, National Association and U.S. Bank National
Association has been designated as a “documentation agent” hereunder. None of
such institutions is an agent for the Lenders and no such Lender shall have any
obligation hereunder other than those existing in its capacity as a Lender.
Without limiting the foregoing, no such Lender shall have or be deemed to have
any fiduciary relationship with or duty to any Lender.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 74



--------------------------------------------------------------------------------

Section 9.09 Powers and Immunities of Issuing Banks. None of the Issuing Bank
and any of their Related Parties shall be liable for any action taken or omitted
to be taken by any of them hereunder or otherwise in connection with any Loan
Document except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the preceding sentence, the Issuing Banks
(a) shall have no duties or responsibilities except those expressly set forth in
the Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of their obligations thereunder, (d) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by them and shall not be liable for any
action taken or omitted to be taken in good faith by them in accordance with the
advice of such counsel, accountants, or experts, and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate, or other instrument or writing believed by them to be
genuine and signed or sent by the proper party or parties. As to any matters not
expressly provided for by any Loan Document, each Issuing Bank shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with instructions signed by the Required Lenders, and such
instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Issuing Bank shall be required to take any
action which exposes it to personal liability or which is contrary to any Loan
Document or applicable law.

Section 9.10 Authorized Release of Subsidiary Guarantor. If:

(a) no Default exists or would result; and

(b) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower requesting the release of a Subsidiary Guarantor,
certifying that (A) no Default exists or will result from the release of the
Subsidiary Guarantor; and (B) the Administrative Agent is authorized to release
such Subsidiary Guarantor because the Equity Interest issued by such Subsidiary
Guarantor or the assets of such Subsidiary Guarantor have been sold in a
transaction permitted by Section 6.05 (including with the consent of the
Required Lenders pursuant to Section 10.02(b));

then the Administrative Agent is irrevocably authorized by the Lender Parties,
without any consent or further agreement of any Lender Party to release such
Subsidiary Guarantor from all obligations under the Loan Documents. To the
extent the Administrative Agent is required to execute any release documents in
accordance with the immediately preceding sentence, the Administrative Agent
shall do so promptly upon request of the Borrower without the consent or further
agreement of any Lender Party.

Section 9.11 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 75



--------------------------------------------------------------------------------

relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.

ARTICLE X.

Miscellaneous

Section 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower or to any Subsidiary Guarantor, to it at 2140 Lake Park
Boulevard, Richardson, Texas, 75080, Attention of Rick Pelini, Vice President,
Treasurer (Telecopy No. 972.497.6940);

(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A. in its role
as an Issuing Bank, to JPMorgan Chase Bank, National Association, 2200 Ross
Avenue, Third Floor, Dallas, Texas 75201, Attention: Gregory T. Martin, Vice
President, Telephone: 214.965.2171; Telecopy: 214.965.2044 and JPMorgan Chase
Bank, National Association, Midcorp Loan and Agency Services Group, Mailcode:
IL1-001010; 10 South Dearborn Street, 7th Floor, Chicago, IL 60603; Attention:
Nan Wilson, Telephone: 312-385-7084; Telecopy: 888-292-9533;

(iii) if to any other Issuing Bank, to it at (A) in the case of Bank of America,
N.A., in its role as an Issuing Bank, to Bank of America, N. A., at 901 Main
Street, 10th floor, Dallas, TX 75202; Attention: Allison Connally, Telephone:
214 209-1425; Telecopy: 312 453-3828, (B) in the case of Wells Fargo Bank, N.A.,
in its role as an Issuing Bank, to Wells Fargo Bank, N.A. at 4975 Preston Park
Boulevard Ste. 280, Plano, TX 75093; Attention: Ronald Harrison, Telephone:
972-599-5306, and (C) in the case of The Bank of Tokyo-Mitsubishi UFJ, Ltd., in
its role as an Issuing Bank, to The Bank of Tokyo-Mitsubishi UFJ, Ltd. at 601
Carlson Parkway, Suite 1275, Minnetonka, MN 55305; Attention: Scott Ackermann,
Telephone: 952-473-7894; Telecopy: 952-473-5152;

(iv) if to any of the Swingline Lenders, to it at (A) in the case of JPMorgan
Chase Bank, National Association, 2200 Ross Avenue, Third Floor, Dallas, Texas
75201, Attention: Gregory T. Martin, Vice President, Telephone: 214.965.2171;
Telecopy: 214.965.2044 and JPMorgan Chase Bank, National Association, Midcorp
Loan and Agency Services Group, Mailcode: IL1-001010; 10 South Dearborn Street,
7th Floor, Chicago, IL 60603; Attention: Nan Wilson, Telephone: 312-385-7084;
Telecopy: 888-292-9533 and (B) in the case of any other Swingline Lender at such
address as directed by such Swingline Lender; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 76



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 77



--------------------------------------------------------------------------------

Section 10.02 Waivers; Amendments.

(a) No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except

(i) pursuant to an amendment or modification to this Agreement (including,
without limitation, amendments to this Section 10.02), any other Loan Documents
(including additional Loan Documents) as the Administrative Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.19 with the
consent of the Administrative Agent, the Borrower and the applicable Incremental
Lenders, as appropriate, including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Revolving Commitment Increases to
share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to provide for tranche voting under Section 10.02(b) for matters relating to
the Incremental Term Loan, or the Revolving Loans, as applicable, (3) to include
the Incremental Term Loan Commitments and the Revolving Commitment Increases, as
applicable, or outstanding Incremental Term Loans and outstanding Revolving
Commitment Increases, as applicable, in any determination of (A) Required
Lenders or (B) similar required lender terms applicable thereto and (4) make
such other changes as necessary to effectuate the intent of Section 2.19;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Revolving Commitment or any increase in any Lender’s
Applicable Percentage, in each case, without the written consent of such
affected Lender; provided, further, that each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent,
to enter into any such amendments or modifications to this Agreement described
in this Section 10.02(b)(i), and

(ii) as set forth in clause (i) preceding, and except in the case of this
Agreement and any Loan Documents, pursuant to an agreement or agreements in
writing entered into by the Borrower, the Administrative Agent and the Required
Lenders; provided that no such agreement shall

(A) increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender), or waive a
condition to Borrowing or to the issuance of a Letter of Credit without the
written consent of the Required Revolving Lenders,

(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby,

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 78



--------------------------------------------------------------------------------

(C) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Loan Obligations payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby,

(D) change Section 2.08(c) in a manner that would alter the manner in which
commitments of any Class are reduced, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, or change the order of application of any reduction in the Commitments
or prepayment or payment of Loans among the different facilities and incremental
facilities in any manner that materially and adversely affects any tranche or
Class without the written consent of the majority of the holders of each such
tranche that is materially and adversely affected thereby (such majority to be
determined in a manner consistent with the methodology used in the definition of
Required Revolving Lenders),

(E) change Section 2.17(b), (c) or (f) in a manner that would alter the manner
in which payments are shared, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender),

(F) change any of the provisions of this Section or the definition of “Required
Lenders”, “Loan Party”, “Required Revolving Lenders” or “Obligation” (or any
term defined therein) or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby,

(G) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), or

(H) release any Loan Party from its obligation under the Guaranty Agreement
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender);

provided further that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lenders, as the case
may be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, each Issuing Bank and the Swingline
Lenders); (2) the consent of the Required Lenders shall not be required for any
change to any fee letter, any Letter of Credit application or other agreement or
instrument required by any Issuing Bank related to the issuance of a Letter of
Credit by such Issuing Bank, any agreement related to Swap Agreement Obligations
or any agreement related to Deposit Obligations and (3) any amendment, waiver or
consent that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders.

(c) Administrative Corrections. Notwithstanding anything to the contrary herein,
the Administrative Agent and applicable Loan Parties may amend, modify or
supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and such amendment shall become effective without any further consent of any
other party to such Loan Document; provided that the Administrative Agent shall
give each Lender notice of any such amendment, modification or supplement.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 79



--------------------------------------------------------------------------------

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks, any Swingline Lender or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Banks, and any Swingline Lender and the fees,
charges and disbursements of one primary counsel for the Lenders other than the
Administrative Agent in its capacity as a Lender (absent an actual or perceived
conflict of interest, in which case the Borrowers shall pay the fees, charges,
and disbursements of one separate counsel for each of the Lender groups so
affected) and one local counsel in each appropriate jurisdiction, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder (provided that if an actual or
perceived conflict of interest exists, the Borrower shall pay the fees, charges,
and disbursements of one separate counsel for each of the Lender groups so
affected), including in each case all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnity. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE PRIOR CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) THE FAILURE TO PAY ANY LC DISBURSEMENT DENOMINATED IN A FOREIGN
CURRENCY IN WHICH SUCH LETTER OF CREDIT WAS ISSUED, (IV) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR
FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 80



--------------------------------------------------------------------------------

INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT
SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER
OR ITS EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OF, WILLFUL MISCONDUCT OF, OR BREACH IN BAD FAITH OF THE LOAN
DOCUMENTS BY, SUCH INDEMNITEE AND ANY DISPUTE SOLELY AMONG THE INDEMNITIES AND
NOT ARISING OUT OF ANY ACT OR OMISSION OF ANY LOAN PARTY. THIS SECTION 10.03(B)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM. WITHOUT LIMITING ANY
PROVISION OF ANY LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES
HERETO THAT EACH INDEMNITEE SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES)
ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNITEE. THE BORROWER AND EACH OF ITS SUBSIDIARIES WAIVE ANY AND ALL CLAIMS,
OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO
THE EFFECTIVE DATE THAT RELATE TO THE PRIOR CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(c) Lender’s Agreement to Pay. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or the Swingline Lenders under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing
Banks or the Swingline Lenders, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
applicable Issuing Bank or any Swingline Lender in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon the
sum of (i) its share of Revolving Commitments at such time (or if the Revolving
Commitments have terminated or expired, its share of the Revolving Commitments
most recently in effect, giving effect to any assignments) and (ii) its Term
Loan Amount or its initial term loan amount set forth in the Assignment and
Assumption with respect to which it became a Lender, giving effect to any
assignments.

(d) Waiver of Damages. To the extent permitted by applicable law, no Loan Party
shall assert, and each Loan Party waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d) shall relieve the Borrower or any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. No Indemnitee referred to in
paragraph (b) of this Section shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payment. All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 81



--------------------------------------------------------------------------------

Section 10.04 Successors and Assigns.

(a) Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit, any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit, any Affiliate of
a Lender who is owed any of the Obligations and any Indemnitee), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the Term
Loan, any Revolving Commitment to an assignee that is a Lender (other than a
Defaulting Lender) with a Revolving Commitment immediately prior to giving
effect to such assignment or an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Banks, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of the Term Loan, any Revolving
Commitment to an assignee that is a Lender (other than a Defaulting Lender) with
a Revolving Commitment immediately prior to giving effect to such assignment or
an Affiliate of a Lender or an Approved Fund; and

(D) each Swingline Lender, provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of the Term Loan, any
Revolving Commitment to an assignee that is a Lender (other than a Defaulting
Lender) with a Revolving Commitment immediately prior to giving effect to such
assignment or an Affiliate of a Lender or an Approved Fund.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 82



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default exists;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

Notwithstanding the foregoing, no assignment under this Section 10.04 shall be
made to (x) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(y) any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y), or (z) a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.03, subject to the requirements and limitations
therein). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts of
(and stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 83



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement or any other Loan
Document, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Participations.

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b)(ii) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Sections 2.16(f) and (g) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender and the information and documentation required under
2.16(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.18 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the participation occurred with the prior written consent of the
Borrower. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of (and stated interest
on) each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 84



--------------------------------------------------------------------------------

Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Loan Obligations have been
Fully Satisfied. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness; Amendment and
Restatement; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreement with respect to fees payable to the Administrative
Agent embody the final, entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no unwritten oral agreements among the parties
hereto. This Agreement amends and restates in its entirety the Prior Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the Indebtedness outstanding in
connection with the Prior Credit Agreement nor does it constitute a novation
with respect to such Indebtedness. For all matters arising prior to the
Effective Date (including the accrual and payment of interest and fees, and
matters relating to indemnification and compliance with financial covenants),
the terms of the Prior Credit Agreement and the “Loan Documents” as defined in
the Prior Credit Agreement (as each is unmodified by this Agreement) shall
control and are hereby ratified and confirmed. The Borrower represents and
warrants that as of the Effective Date there are no claims or offsets against or
defenses or counterclaims to its obligations under the Prior Credit Agreement or
any of the other Loan Documents. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 85



--------------------------------------------------------------------------------

signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application but the
failure of any Lender to so notify the Borrower shall not impair such Lender’s
rights hereunder.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

(b) Jurisdiction. THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 86



--------------------------------------------------------------------------------

THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANKS OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) Venue. The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Banks or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 87



--------------------------------------------------------------------------------

Section, “Information” means all information received from any Loan Party
relating to any Loan Party, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the applicable Loan Party; provided that, in the
case of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.13 Maximum Interest Rate.

(a) Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the indicted rate
ceiling described in, and computed in accordance with Section 303.003 of the
Texas Finance Code.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 88



--------------------------------------------------------------------------------

(b) Cure Provisions. No provision of any Loan Document shall require the payment
or the collection of interest in excess of the maximum amount permitted by
applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, Borrower and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

Section 10.14 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.

Section 10.15 No Fiduciary Relationship. The relationship between the Borrower
and the Loan Parties on the one hand and the Administrative Agent and each
Lender on the other is solely that of debtor and creditor, and neither the
Administrative Agent nor any Lender has any fiduciary or other special
relationship with the Borrower or any Loan Parties, and no term or condition of
any of the Loan Documents shall be construed so as to deem the relationship
between the Borrower and the other Loan Parties on the one hand and the
Administrative Agent and each Lender on the other to be other than that of
debtor and creditor.

Section 10.16 Equitable Relief. The Borrower recognizes that in the event the
Borrower or any other Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders. The
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

Section 10.17 Construction. The Borrower, each other Loan Party (by its
execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.

Section 10.18 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 89



--------------------------------------------------------------------------------

Section 10.19 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) notifies each Loan Party that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Loan Party, which information includes the name and address of the Loan
Party and other information that will allow such Lender to identify the Loan
Party in accordance with the Act.

Section 10.20 Judgment Currency. This is a loan transaction in which the
specification of a foreign currency or Dollars is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall apply shall be the applicable Spot Rate. The obligation of the
Borrower and the Subsidiaries in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 10.20 called an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder in the Other Currency such Entitled Person
may in accordance with normal banking procedures purchase the Original Currency
with the amount of the judgment currency so adjudged to be due; and the
Borrower, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

Section 10.21 Termination of Short Term Facility. Effective upon the receipt by
the “Administrative Agent” (as defined in the Short Term Facility) on behalf of
the lenders under the Short Term Facility of an amount that repays in full the
outstanding principal, accrued interest, fees and all other amounts outstanding
under the Short Term Facility as contemplated by Section 4.01(c)(ii) (other than
contingent expense reimbursement and indemnification obligations for which no
claim has been made or invoice delivered prior to the Effective Date), the Short
Term Facility, all other “Loan Documents” (as defined in the Short Term
Facility) and all indebtedness, liabilities and obligations outstanding
thereunder are satisfied, extinguished and terminated automatically without any
further action on the part of any party thereto, except for any rights and
obligations thereunder which expressly survive repayment and termination of the
Short Term Facility in accordance with the terms of the Short Term Facility.

[Remainder of Page Intentionally Left Blank.]

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LENNOX INTERNATIONAL INC., as the Borrower By:  

/s/ Rick Pelini

  Rick Pelini, Vice President and Treasurer

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

individually as a Lender and as the Administrative Agent

By:  

/s/ Gregory T. Martin

  Gregory T. Martin, Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as a Syndication Agent By:  

/s/ Allison W. Connally

  Name:  

Allison W. Connally

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Ronald W. Harrison

  Name:  

Ronald W. Harrison

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Lender

By:  

/s/ Thomas Danielson

  Name:  

Thomas Danielson

  Title:  

Authorized Signatory

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Christian S. Brown

  Name:  

Christian S. Brown

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Adam Balbach

  Name:  

Adam Balbach

  Title:  

Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA as a Lender By:  

/s/ Michael Grad

  Name:  

Michael Grad

  Title:  

Director

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  

/s/ Michael Dixon

  Name:  

Michael Dixon

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Allen K. King

  Name:  

Allen K. King

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Kurt Marsan

  Name:  

Kurt Marsan

  Title:  

Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Robert L. Nelson

  Name:  

Robert L. Nelson

  Title:  

Senior Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

Amegy Bank, NA, as a Lender By:  

/s/ Claire Harrison

  Name:  

Claire Harrison

  Title:  

Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Texas as a Lender By:  

/s/ Matthew Renna

  Name:  

Matthew Renna

  Title:  

Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Vontoba Terry

  Name:  

VONTOBA TERRY

  Title:  

VICE PRESIDENT

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Lender By:  

/s/ Michael King

  Name:  

MICHAEL KING

  Title:  

AUTHORIZED SIGNATORY

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

The Northern Trust Company, as a Lender By:  

/s/ Sara Bravo McCaulay

  Name:  

Sara Bravo McCauley

  Title:  

Vice President

 

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

EXISTING LETTERS OF CREDIT

 

Issuing bank

   LC Number    Amount      Beneficiary    Purpose

Chase

   CDCS-812901    $ 3,950,000.00       ACE INA Insurance    Kemper ‘91 - ‘01 WC

Chase

   D-218869    $ 768,000.00       Cigna Insurance Co.    ACE ‘96 - ‘99

Chase

   D-218998    $ 74,000.00       Lumberman’s Underwriting Alliance   
LHP Workers Comp

Wells Fargo

   NZS538172    $ 7,969,083.00       ACE American Insurance Co.   
ACE Casualty ‘02 - Present

Wells Fargo

   SM229872W    $ 2,629,917.81       Wells Fargo    IDB Trustee

Wells Fargo

   SM229873W    $ 11,834,630.00       Wells Fargo    IDB Trustee      

 

 

           Total    $ 27,225,630.81               

 

 

       

 

SCHEDULE 1.01, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01(A)

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

COMMITMENTS

 

Lender

   Revolving Commitment  

1. JPMorgan Chase Bank, National Association

   $ 68,421,052.63   

2. Bank of America, N.A.

   $ 68,421,052.63   

3. Wells Fargo Bank, N.A.

   $ 68,421,052.63   

4. The Bank of Tokyo Mitsubishi UFJ, Ltd.

   $ 68,421,052.63   

5. PNC Bank, National Association

   $ 51,315,789.47   

6. US Bank, National Association

   $ 51,315,789.47   

7. The Bank of Nova Scotia

   $ 34,210,526.32   

8. Compass Bank

   $ 34,210,526.32   

9. Branch Banking and Trust Company

   $ 34,210,526.32   

10. Fifth Third Bank

   $ 34,210,526.32   

11. Regions Bank

   $ 34,210,526.32   

12. Amegy Bank National Association

   $ 20,526,315.79   

13. BOKF, N.A. dba Bank of Texas

   $ 20,526,315.79   

14. Comerica Bank

   $ 20,526,315.79   

15. Morgan Stanley Bank, N.A.

   $ 20,526,315.79   

16. The Northern Trust Company

   $ 20,526,315.78      

 

 

 

TOTAL

   $ 650,000,000      

 

 

 

 

SCHEDULE 2.01(A), Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01(B)

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

 

Lender

   Swingline
Commitment  

JPMorgan Chase Bank, National Association

   $ 65,000,000      

 

 

 

TOTAL

   $ 65,000,000      

 

 

 

 

SCHEDULE 2.01(A), Solo Page



--------------------------------------------------------------------------------

SCHEDULE 2.01(C)

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

 

Lender

   Term Loan Amount  

1. JPMorgan Chase Bank, National Association

   $ 31,578,947.37   

2. Bank of America, N.A.

   $ 31,578,947.37   

3. Wells Fargo Bank, N.A.

   $ 31,578,947.37   

4. The Bank of Tokyo Mitsubishi UFJ, Ltd.

   $ 31,578,947.37   

5. PNC Bank, National Association

   $ 23,684,210.53   

6. US Bank, National Association

   $ 23,684,210.53   

7. The Bank of Nova Scotia

   $ 15,789,473.68   

8. Compass Bank

   $ 15,789,473.68   

9. Branch Banking and Trust Company

   $ 15,789,473.68   

10. Fifth Third Bank

   $ 15,789,473.68   

11. Regions Bank

   $ 15,789,473.68   

12. Amegy Bank National Association

   $ 9,473,684.21   

13. BOKF, N.A. dba Bank of Texas

   $ 9,473,684.21   

14. Comerica Bank

   $ 9,473,684.21   

15. Morgan Stanley Bank, N.A.

   $ 9,473,684.21   

16. The Northern Trust Company

   $ 9,473,684.22      

 

 

 

TOTAL

   $ 300,000,000      

 

 

 

 

SCHEDULE 2.01(B), Solo Page



--------------------------------------------------------------------------------

SCHEDULE 3.12

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

MATERIAL SUBSIDIARIES

 

Material Subsidiary

  

Jurisdiction

  

Ownership

Allied Air Enterprises LLC    Delaware    Lennox Industries Inc. (100%) Advanced
Distributor Products LLC    Delaware    Heatcraft Inc. (100%) Heatcraft Inc.   
Delaware    Borrower (100%) Heatcraft Refrigeration Products LLC    Delaware   
Heatcraft Inc. (100%) Lennox Global Ltd.    Delaware    Borrower (100%) Lennox
Industries Inc.    Delaware    Borrower (100%) LGL Australia (US) Inc.   
Delaware    Lennox Global Ltd. (100%) Lennox National Account Services LLC   
Florida    Lennox Industries Inc. (100%)

 

SCHEDULE 3.12, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

EXISTING INDEBTEDNESS

Indebtedness owing to BTMU Capital Leasing & Finance, Inc. arising in connection
with the Synthetic Lease in the initial amount of $41,202,994 (the “Synthetic
Lease”).

Indebtedness of up to 80 million Mexican Pesos owed by Kysor Warren de Mexico,
S. de R.L. de C.V. under a promissory note dated September 29, 2014.

Indebtedness of up to 10 million Euros owed by LGL Holland B.V. to Bank of
America, National Association Amsterdam Branch under an uncommitted credit
facility initially dated April 17, 2012 and subsequently amended.

Amounts owed in connection with Tift County Development Authority Industrial
Development Revenue Bonds (Heatcraft Refrigeration Products LLC Project), in the
initial amounts of US $12.7 million and US $3.6 million.

Amounts owed in connection with the General Obligation Industrial Development
Refunding Bonds of Grenada County, Mississippi, in the initial amount of US
$5,040,000.

Amounts owed in connection with loans of up to 37,310,990 Brazilian Reals made
to Heatcraft do Brasil.

Letters of Credit as follows:

 

US Bank

   SLCLSTL08495    $ 10,000,000.00       ACE American Insurance Co.     
ACE Casualty ‘02 - Present

Scotia Bank

   S18572/349674    $ 3,387,545.00       ACE Canada    Canada GL and Auto

Scotia Bank

   97696/80085    $ 13,000,000.00       ACE American Insurance Co.   
ACE Casualty ‘02 - Present      

 

 

           Total    $ 26,387,545.00               

 

 

       

 

SCHEDULE 6.01, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.02

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

EXISTING LIENS

The obligations of the Borrower under the Synthetic Lease (as defined in
Schedule 6.01) and under related documents which are purportedly secured by a
pledge of, and a purported Lien on, Lessee’s interest in the property leased
pursuant to such Synthetic Lease.

Any call, buy-sell or similar rights granted to joint venture partners in
respect of equity of the applicable joint venture.

 

SCHEDULE 6.02, Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.04

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

EXISTING INVESTMENTS

1. An approximate 25% common stock ownership interest in Alliance Compressor
LLC, a joint venture engaged in the manufacture and sale of compressors.

2. 50% common stock ownership in Frigus-Bohn S.A. de C.V. and Bohn de Mexico,
S.A. de C.V., a Mexican joint venture that produces and distributes unit coolers
and condensing units.

3. Approximately 6.5% common stock ownership interest in Kulthorn Kirby Public
Company Limited, a Thailand company engaged in the manufacture of compressors
for refrigeration applications.

 

SCHEDULE 6.04, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 6.10

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

EXISTING RESTRICTIONS

1. Amended and Restated Receivables Purchase Agreement initially dated as of
November 18, 2011, by and among Lennox Industries Inc., LPAC Corp., Victory
Receivables Corporation, as a Purchaser, The Bank of Tokyo-Mitsubishi UFJ, LTD,
New York Branch, as Administrative Agent, a Liquidity Bank and the BTMU
Purchaser Agent, and PNC Bank, National Association, as a Liquidity Bank, and
the PNC Purchaser Agent, as amended from time to time.

2. Senior Unsecured Notes

3. The Synthetic Lease (as defined in Schedule 6.01) and the documents executed
in connection therewith

4. Any restrictions in documents described in Schedules 6.01, 6.02 and 6.04

 

SCHEDULE 6.10, Solo Page



--------------------------------------------------------------------------------

EXHIBIT A

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

 

EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:    Lennox International Inc. 4.    Administrative Agent:    JPMorgan
Chase Bank, National Association, as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    The $950,000,000 Fifth Amended and Restated
Credit Facility Agreement dated as of November 13, 2014 among Lennox
International Inc., the Lenders parties thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

6.    Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2      $                    $                           %     $
        $                %     $         $                % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and their respective affiliates, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By:  

 

  Title:  

 

[Consented to:]4 [NAME OF RELEVANT PARTY] By:  

 

  Title:  

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

ANNEX 1

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

PROVIDED TO LENNOX INTERNATIONAL INC.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

COMPLIANCE CERTIFICATE

 

EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

for the

quarter ending                  ,         

 

To: JPMorgan Chase Bank, National Association

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: Nan Wilson

Telephone: 312-385-7084

Telecopy: 888-292-9533

and each Lender

Ladies and Gentlemen:

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Fifth Amended and Restated Credit Facility
Agreement (as amended, the “Agreement”) dated as of November 13, 2014, among
Lennox International Inc. (the “Borrower”), JPMorgan Chase Bank, National
Association, as administrative agent, and the Lenders named therein. All
capitalized terms, unless otherwise defined herein, shall have the same meanings
as in the Agreement. All the calculations set forth below shall be made pursuant
to the terms of the Agreement.

The undersigned, an authorized financial officer of the Borrower in his capacity
as such financial officer and not in his individual capacity, does hereby
certify to the Administrative Agent and the Banks that:

 

1.    DEFAULT                No Default has occurred or, if a Default has
occurred, I have described on the attached Exhibit A the nature thereof and the
steps taken or proposed to remedy such Default.                         

Compliance

     2.    SECTION 5.01 - Financial Statements                (a)    Annual
audited financial statements of the Borrower on a consolidated basis within
90 days after the end of each fiscal year end (together with Compliance
Certificate).       Yes    No    N/A    (b)    Quarterly unaudited financial
statements of the Borrower on a consolidated basis within 45 days after the end
of the first three fiscal quarters of each fiscal year (together with Compliance
Certificate).       Yes    No    N/A 3.    SECTION 7.01 -Leverage Ratio         
      (a)    Total Indebtedness as of fiscal quarter end    $                  
         (i)    Principal amount of all obligations for borrowed money
(including Revolving Loans and outstanding Term Loan)    $                     
(ii)    Conditional sale or title retentions    $                      (iii)   
Deferred purchase price    $               

 

COMPLIANCE CERTIFICATE, Page 1



--------------------------------------------------------------------------------

      (iv)    Obligations of others secured by a Lien    $                     
      (v)    Capital Lease Obligations    $                            (vi)   
Obligations related to banker’s acceptances    $                           
(vii)    Total    $                         (b)    Adjusted EBITDA (from
Schedule 1)    $                         (c)    Line 3(a) ÷ Line 3(b)   
     to 1.00             (d)    Maximum Leverage Ratio permitted by Credit
Agreement    3.50 to 1.00    Yes    No    4.    SECTION 7.02 - Interest Coverage
Ratio                (a)    EBITDA for last four fiscal quarters   
$                         (b)    Capital Expenditures for last four fiscal
quarters    $                         (c)    Interest Expense of the Borrower
and its Subsidiaries for last four fiscal quarters    $                        
(d)    Total interest income received during last four fiscal quarters   
$                         (e)    Interest Coverage Ratio (lines (4(a) - (b)) /
(4(c) - (d)))         to 1.00             (f)    Minimum Interest Coverage Ratio
permitted by Credit Agreement    3.00 to 1.00    Yes    No    5.   
Determination of Applicable Rate                (a)    Leverage Ratio         to
1.00             (b)    If adjustment required, set forth below new margins and
fees (see Schedule 2)                   (i)    ABR Spread                %      
         (ii)    Commitment Fee Rate                %                (iii)   
Eurodollar Spread                %                (iii)    Eurodollar Daily
Floating Rate Spread                %          6.    ATTACHED SCHEDULES         
      Attached hereto as schedules are the calculations supporting the
computation set forth above in this Certificate. All information contained
herein and on the attached schedules is true and correct. 7.    FINANCIAL
STATEMENTS               

The financial statements attached hereto were prepared in accordance with GAAP,
except where expressly noted therein, and fairly present in all material
respects (subject to year end audit adjustments and absence of footnotes) the
financial conditions and the results of the operations of the Persons reflected
thereon, at the date and for the periods indicated therein.

8.    CONFLICT               

In the event of conflict between this Certificate and the Credit Agreement, the
Credit Agreement shall control.

9.    REVOLVING EXPOSURE               

The Total Revolving Exposure of all Lenders does not exceed the then existing
total Revolving Commitments of all Lenders.

 

COMPLIANCE CERTIFICATE, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.

 

LENNOX INTERNATIONAL INC. By:  

 

  Name:  

 

  Title:  

 

 

COMPLIANCE CERTIFICATE, Page 3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

COMPLIANCE CERTIFICATE

 

(1)   Consolidated Net Income.       Net income (loss) determined in accordance
with GAAP    $                (2)   EBITDA.        

For the Borrower and its Subsidiaries:

        (a) Consolidated Net Income (from line 1)    $                  (b) the
total of the following to the extent deducted from Consolidated Net Income:   
    

(i) income and franchise taxes,

   $                 

(ii) Interest Expense,

   $                 

(iii) amortization and depreciation expense,

   $                 

(iv) non-cash charges resulting from the application of GAAP that requires a
charge against earnings for the impairment of assets (including goodwill);

   $                 

(v) any non-cash expenses that arose in connection with the grant of stock
options or other equity based awards to officers, directors, consultants, and
employees of the Borrower and its Subsidiaries;

   $                 

(vi) any non-recurring charges which relate to the discontinuance of Subsidiary
operations;

   $                 

(vii) any non-recurring charges which relate to restructuring and severance
activities; provided, that the total cash amount of such charges shall not
exceed $15,000,000 during any four fiscal quarter period (not taking into
account any cash charges under (viii) below)

   $                 

(viii) any non-recurring charges which relate to the refinance of the lease of
the Borrower’s headquarters building located at 2140 Lake Park Blvd.,
Richardson, Texas; provided, that the total cash amount of such charges shall
not exceed $15,000,000 during the term of this Agreement;

   $                 

(ix) any non-cash loss (or minus any gain) associated with the sale of assets
not in the ordinary course of business,

       

(x) extraordinary loss or other items (or minus any extraordinary gain or
income);

   $                 

(xi) any non-cash loss (or minus any non-cash gain) related to financial
instrument hedges (other than foreign currency hedges)

   $                 

(xii) the cumulative non-cash effects of changes in accounting policies,

   $                 

(xiii) any non-cash charges related to settlement or curtailment charges for
pension plans

       

(xiv) fees and out-of-pocket expenses incurred in connection with or reasonably
related to the consummation of the Agreement and repayment of the Short Term
Facility

       

Total (lines (i) through (xiv))

   $                  (c) cash payments made in such period related to a
non-cash expense (other than with respect to restructuring activities) added to
Consolidated Net Income in a previous period.    $                  (e) EBITDA:
Lines 2(a) plus 2(b) minus 2(c)       $             (3)   Adjusted EBITDA.      
  (a) EBITDA (from Line 2(e))    $                  (b) EBITDA from Prior
Targets for periods prior to Acquisitions    $                  (c) EBITDA for
prior Companies and Prior Assets    $                  (d) Total Adjusted
EBITDA: Line 3(a) plus 3(b) minus 3(c)       $            

 

SCHEDULE 1 to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

TO

COMPLIANCE CERTIFICATE

 

Leverage Ratio

   ABR Spread     Eurodollar
Spread     Eurodollar
Daily Swingline
Spread     Commitment
Fee Rate  

Category 1

     1.00 %      2.00 %      2.00 %      0.300 % 

> 3.00 to 1.0

        

Category 2

     0.75 %      1.75 %      1.75 %      0.275 % 

£ 3.00 to 1.0 but

> 2.50 to 1.0

        

Category 3

     0.50 %      1.50 %      1.50 %      0.225 % 

£ 2.50 to 1.0 but

> 2.00 to 1.0

        

Category 4

     0.25 %      1.25 %      1.25 %      0.175 % 

£ 2.00 to 1.0 but

> 1.50 to 1.0

        

Category 5

     0.00 %      1.00 %      1.00 %      0.125 % 

£ 1.50 to 1.0

        

 

SCHEDULE 2 to Compliance Certificate, Page 1



--------------------------------------------------------------------------------

EXHIBIT C

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

GUARANTY AGREEMENT

 

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

WHEREAS, LENNOX INTERNATIONAL INC. (the “Borrower”) has entered into that
certain Fifth Amended and Restated Credit Facility Agreement dated November 13,
2014 among Borrower, the lenders party thereto (the “Lenders”), JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as the administrative agent for the Lenders (the
“Administrative Agent”) (such Credit Agreement, as it may hereafter be amended
or otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement);

WHEREAS, this Guaranty Agreement amends and restates that certain Fourth Amended
and Restated Subsidiary Guaranty Agreement dated as of October 21, 2011 executed
by the Guarantors in favor of Bank of America, N.A., as administrative agent, in
its entirety;

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Subsidiaries and any Subsidiary
hereafter added as a “Guarantor” hereto pursuant to a Subsidiary Joinder
Agreement (the “Subsidiary Joinder Agreement”) in the form attached hereto as
Exhibit A (individually a “Guarantor” and collectively the “Guarantors”), hereby
irrevocably and unconditionally guarantees to the Lender Parties the full and
prompt payment and performance of the Guaranteed Indebtedness (hereinafter
defined), this Guaranty Agreement being upon the following terms:

1. Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used herein,
means all of the Obligations, as defined in the Credit Agreement. The
“Guaranteed Indebtedness” shall include any and all post-petition interest and
expenses (including attorneys’ fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law; provided that the Guaranteed
Indebtedness shall be limited, with respect to each Guarantor, to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 544 or 548 of the
United States Bankruptcy Code or under any applicable state law relating to
fraudulent transfers or conveyances.

2. Contribution Agreement. The Guarantors together desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty Agreement and
the other Loan Documents. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement or under the other Loan
Documents (a “Funding Guarantor”) that exceeds its Fair Share (as defined
below), that Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Contributing Guarantor’s Aggregate Payments
(as defined below) to equal its Fair Share. “Fair Share” means, with respect to
a Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (y) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under the Loan Documents in respect of the obligations guarantied.
“Fair Share Shortfall” means, with respect to a Contributing Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such
Contributing Guarantor over the Aggregate Payments of such Contributing
Guarantor. “Adjusted Maximum Amount” means, with respect to a Contributing
Guarantor as of any date of determination, the maximum aggregate amount of the

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 1



--------------------------------------------------------------------------------

obligations of such Contributing Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof; provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2) and the other Loan Documents. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this paragraph 2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.

3. Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the payment and performance in full of the
Guaranteed Indebtedness. No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which
Borrower may have against any Lender Party or any other party, or which any
Guarantor may have against Borrower, any Lender Party or any other party, shall
be available to, or shall be asserted by, any Guarantor against any Lender Party
or any subsequent holder of the Guaranteed Indebtedness or any part thereof or
against payment of the Guaranteed Indebtedness or any part thereof other than
Full Satisfaction of the Obligations. If the payment of any amount of principal
of, interest with respect to or any other amount constituting the Guaranteed
Indebtedness, or any portion thereof, is rescinded, voided or must otherwise be
refunded by the Administrative Agent or any Loan Party for any reason, then the
Guaranteed Indebtedness and all terms and provisions of this Guaranty Agreement
will be automatically reinstated and become automatically effective and in full
force and effect, all to the extent that and as though such payment so
rescinded, voided or otherwise refunded had never been made.

4. Rights Cumulative. If a Guarantor becomes liable for any indebtedness owing
by Borrower to any Lender Party by endorsement or otherwise, other than under
this Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Lender Parties hereunder shall be
cumulative of any and all other rights that any Lender Party may ever have
against such Guarantor. The exercise by any Lender Party of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

5. Agreement to Pay Guaranteed Indebtedness. In the event of default by Borrower
in payment or performance of the Guaranteed Indebtedness, or any part thereof,
when such Guaranteed Indebtedness becomes due, whether by its terms, by
acceleration, or otherwise, the Guarantors shall, jointly and severally,
promptly pay the amount due thereon to Administrative Agent, without notice or
demand, in lawful currency of the United States of America, and it shall not be
necessary for Administrative Agent or any other Lender Party, in order to
enforce such payment by any Guarantor, first to institute suit or exhaust its
remedies against Borrower or others liable on such Guaranteed Indebtedness, or
to enforce any rights against any collateral which shall ever have been given to
secure such Guaranteed Indebtedness. In the event such payment is made by a
Guarantor, then such Guarantor shall be subrogated to the rights then held by
Administrative Agent and any other Lender Party with respect to the Guaranteed
Indebtedness to the extent to which the Guaranteed Indebtedness was discharged
by such Guarantor. Notwithstanding the foregoing, upon payment by such Guarantor
of any sums to Administrative Agent or any other Lender Party hereunder, all
rights of such Guarantor against Borrower, any other guarantor or any collateral
arising as a result therefrom by way of right of

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 2



--------------------------------------------------------------------------------

subrogation, reimbursement, contribution or otherwise shall in all respects be
subordinate and junior in right of payment to the prior Full Satisfaction of the
Obligations. All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.17(f) of the Credit Agreement.

6. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by Borrower under the Guaranteed Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
Administrative Agent or any other Lender Party.

7. Obligations Not Impaired. Each Guarantor hereby agrees that its obligations
under the Loan Documents shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of any Guarantor: (a) the taking or accepting
of collateral as security for any or all of the Guaranteed Indebtedness or the
release, surrender, exchange, or subordination of any collateral now or
hereafter securing any or all of the Guaranteed Indebtedness; (b) any partial
release of the liability of any Guarantor hereunder, or the full or partial
release of any other guarantor from liability for any or all of the Guaranteed
Indebtedness; (c) any disability of Borrower, or the dissolution, insolvency, or
bankruptcy of Borrower, any Guarantor, or any other party at any time liable for
the payment of any or all of the Guaranteed Indebtedness; (d) any renewal,
extension, modification, waiver, amendment, or rearrangement of any or all of
the Guaranteed Indebtedness or any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (e) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by Administrative Agent or any other Lender Party
to Borrower, any Guarantor, or any other party ever liable for any or all of the
Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or refusal
of Administrative Agent or any other Lender Party to take or prosecute any
action for the collection of any of the Guaranteed Indebtedness or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or all of
the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by Borrower or any other party to Administrative
Agent or any other Lender Party is held to constitute a preference under
applicable bankruptcy or insolvency law or if for any other reason
Administrative Agent or any other Lender Party is required to refund any payment
or pay the amount thereof to someone else; (i) the settlement or compromise of
any of the Guaranteed Indebtedness; (j) the non-perfection of any security
interest or lien securing any or all of the Guaranteed Indebtedness; (k) any
impairment of any collateral securing any or all of the Guaranteed Indebtedness;
(l) the failure of Administrative Agent or any other Lender Party to sell any
collateral securing any or all of the Guaranteed Indebtedness in a commercially
reasonable manner or as otherwise required by law; (m) any change in the
corporate existence, structure, or ownership of Borrower; or (n) any other
circumstance which might otherwise constitute a defense available to, or
discharge of, Borrower or any other Guarantor (other than the Full Satisfaction
of the Obligations).

8. Representations and Warranties. Each Guarantor represents and warrants to
Administrative Agent and the Lenders as follows:

(a) Credit Agreement Representations. All representations and warranties in the
Credit Agreement relating to it are true and correct as of the date hereof and
on each date the representations and warranties hereunder are restated pursuant
to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 3



--------------------------------------------------------------------------------

(b) Independent Analysis. It has, independently and without reliance upon
Administrative Agent or any Lender and based upon such documents and information
as it has deemed appropriate, made its own analysis and decision to enter into
the Loan Documents to which it is a party.

(c) Borrower Information. It has adequate means to obtain from Borrower on a
continuing basis information concerning the financial condition and assets of
Borrower and it is not relying upon Administrative Agent or any Lender to
provide (and neither the Administrative Agent nor any Lender shall have any duty
to provide) any such information to it either now or in the future.

(d) Benefit of Guaranty. The value of the consideration received and to be
received by each Guarantor as a result of Borrower’s and the Lenders’ entering
into the Credit Agreement and each Guarantor’s executing and delivering this
Guaranty Agreement is reasonably worth at least as much as the liability and
obligation of each Guarantor hereunder, and such liability and obligation and
the Credit Agreement have benefited and may reasonably be expected to benefit
each Guarantor directly or indirectly.

9. Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations have been Fully Satisfied, it will comply with all covenants
set forth in the Credit Agreement specifically applicable to it.

10. Right of Set Off. When an Event of Default exists and subject to the terms
of Section 2.17 of the Credit Agreement, Administrative Agent and each other
Lender Party shall have the right to set-off and apply against this Guaranty
Agreement or the Guaranteed Indebtedness or both, at any time and without notice
to any Guarantor, any and all deposits (general or special, time or demand,
provisional or final) or other sums at any time credited by or owing from
Administrative Agent and each other Lender Party to any Guarantor whether or not
the Guaranteed Indebtedness is then due and irrespective of whether or not
Administrative Agent or any other Lender Party shall have made any demand under
this Guaranty Agreement. Each Lender Party agrees promptly to notify the
Borrower (with a copy to the Administrative Agent) after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights and remedies of
Administrative Agent and other Lender Parties hereunder are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which Administrative Agent or any other Lender Party may have.

11. Intercompany Subordination.

(a) Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations. The Subordinated
Indebtedness shall not be payable, and no payment of principal, interest or
other amounts on account thereof, and no property or guarantee of any nature to
secure or pay the Subordinated Indebtedness shall be made or given, directly or
indirectly by or on behalf of any Debtor (hereafter defined) or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied; except that prior to the occurrence and
continuance of an Event of Default, each Debtor shall have the right to make
payments and a Guarantor shall have the right to receive payments on the
Subordinated Indebtedness from time to time in the ordinary course of business.
When an Event

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 4



--------------------------------------------------------------------------------

of Default exists, no payments may be made or given on the Subordinated
Indebtedness, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained or applied by any Guarantor unless and until the Obligations
shall have been Fully Satisfied. If any sums shall be paid to a Guarantor by any
Debtor or any other Person on account of the Subordinated Indebtedness when such
payment is not permitted hereunder, such sums shall be held in trust by such
Guarantor for the benefit of Administrative Agent and the other Lender Parties
and shall forthwith be paid to Administrative Agent and applied by
Administrative Agent against the Guaranteed Indebtedness in accordance with this
Guaranty Agreement. For purposes of this Guaranty Agreement and with respect to
a Guarantor, the term “Subordinated Indebtedness” means all indebtedness,
liabilities, and obligations of Borrower or any other Guarantor (Borrower and
such other Guarantor herein the “Debtors”) to such Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or are direct, indirect, contingent, primary, secondary, several,
joint and several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by such Guarantor.

(b) Lien Subordination. Each Guarantor agrees that any and all Liens (including
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any other Lender Party presently exist or are
hereafter created or attached. Without the prior written consent of
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce any other creditor’s right it may have against any Debtor,
or (ii) foreclose, repossess, sequester, or otherwise take steps or institute
any action or proceedings (judicial or otherwise, including without limitation
the commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.

(c) Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations have been Fully Satisfied. The Administrative Agent may
apply any such dividends, distributions, and payments against the Guaranteed
Indebtedness in accordance with the Credit Agreement.

12. Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder (which shall require the consent of all Lenders
except as otherwise provided in Section 9.10 of the Credit Agreement); no
amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the parties required by
Section 10.02(b) of the Credit Agreement. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

13. Tolling of Statutes of Limitation. To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by Borrower or

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 5



--------------------------------------------------------------------------------

others (including any Guarantor), with respect to any of the Guaranteed
Indebtedness shall, if the statute of limitations in favor of a Guarantor
against Administrative Agent or any other Lender Party shall have commenced to
run, toll the running of such statute of limitations and, if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

14. Successor and Assigns. This Guaranty Agreement is for the benefit of the
Lender Parties and their successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty Agreement is binding
not only on each Guarantor, but on each Guarantor’s successors and assigns. No
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without prior written consent of each Lender except as otherwise
permitted by the Credit Agreement and any attempted assignment or transfer
without such consent shall be null and void.

15. Reliance and Inducement. Each Guarantor recognizes that Administrative Agent
and the Lenders are relying upon this Guaranty Agreement and the undertakings of
each Guarantor hereunder and under the other Loan Documents to which each is a
party in making extensions of credit to Borrower under the Credit Agreement and
further recognizes that the execution and delivery of this Guaranty Agreement
and the other Loan Documents to which each Guarantor is a party is a material
inducement to Administrative Agent and the Lenders in entering into the Credit
Agreement and continuing to extend credit thereunder. Each Guarantor hereby
acknowledges that there are no conditions to the full effectiveness of this
Guaranty Agreement or any other Loan Document to which it is a party.

16. Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of Borrower in accordance
with the notice provisions in the Credit Agreement.

17. Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
by Administrative Agent and the other Lender Parties in connection with the
administration, enforcement, or collection of this Guaranty Agreement.

18. Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by Borrower of additional
indebtedness, and all other notices and demands with respect to the Guaranteed
Indebtedness and this Guaranty Agreement.

19. Incorporation of Credit Agreement. The Credit Agreement, and all of the
terms thereof, are incorporated herein by reference (including, without
limitation, Sections 10.03(b) and 10.19 thereof), the same as if stated verbatim
herein, and each Guarantor agrees that Administrative Agent and the Lenders may
exercise any and all rights granted to any of them under the Credit Agreement
and the other Loan Documents without affecting the validity or enforceability of
this Guaranty Agreement.

20. Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Loan Parties with respect to
each Guarantor’s guaranty of the Guaranteed Indebtedness and supersedes any and
all prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof. This Guaranty Agreement
is intended by each Guarantor, Administrative Agent and the other Loan Parties
as a final and complete expression of the terms of the Guaranty Agreement, and
no course of dealing among any Guarantor, the

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 6



--------------------------------------------------------------------------------

Administrative Agent and any other Loan Parties, no course of performance, no
trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

21. No Waiver. No failure or delay by the Administrative Agent or any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

22. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 22 or otherwise
under this Guarantee voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 22 shall remain
in full force and effect until a discharge of Guarantee Obligations. Each
Qualified ECP Guarantor intends that this Section 22 constitute, and this
Section 22 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

23. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender Party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect until the Obligations have been Fully Satisfied.

24. Counterparts. This Guaranty Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty
Agreement.

25. Severability. Any provision of this Guaranty Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 7



--------------------------------------------------------------------------------

26. Governing Law. This Guaranty Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

27. Jurisdiction. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

28. Venue. Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Agreement or any other Loan Document
in any court referred to paragraph 27. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

29. Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in
paragraph 16. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers the Borrower as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding.

30. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 8



--------------------------------------------------------------------------------

31. Headings. All paragraph headings used herein are for convenience of
reference only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.

EXECUTED as of the date first written above.

 

GUARANTORS: ALLIED AIR ENTERPRISES LLC ADVANCED DISTRIBUTOR PRODUCTS LLC
HEATCRAFT INC. HEATCRAFT REFRIGERATION PRODUCTS LLC LENNOX GLOBAL LTD. LENNOX
INDUSTRIES INC. LGL AUSTRALIA (US) INC. LENNOX NATIONAL ACCOUNT SERVICES LLC By:
 

 

  Rick Pelini, Authorized Officer for each Guarantor

 

FIFTH AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, Page 9



--------------------------------------------------------------------------------

EXHIBIT A

TO

GUARANTY AGREEMENT

Subsidiary Joinder Agreement

 

EXHIBIT A to GUARANTY AGREEMENT (Subsidiaries), Cover Page



--------------------------------------------------------------------------------

SUBSIDIARY JOINDER AGREEMENT

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of             
    , 201     is executed by the undersigned (the “Debtor”) for the benefit of
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its capacity as agent for the
lenders party to the hereafter identified Credit Agreement (in such capacity
herein, the “Agent”) and for the benefit of such lenders in connection with that
certain Fifth Amended and Restated Credit Facility Agreement among LENNOX
INTERNATIONAL INC. (“Borrower”), the lenders party thereto (the “Lenders”),
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Agent”) (such Credit Agreement, as it may hereafter be amended or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”, and capitalized terms not otherwise defined herein shall
have the same meaning as set forth in the Credit Agreement) (as modified, the
“Credit Agreement”, and capitalized terms not otherwise defined herein being
used herein as defined in the Credit Agreement).

The Debtor [is a newly formed or newly acquired Material Subsidiary and] is
required to execute this Agreement pursuant to Section 5.11 of the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

1. The Debtor hereby assumes all the obligations of a “Guarantor” under the
Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
irrevocably and unconditionally guarantees to the Administrative Agent and the
other Lender Parties the full and prompt payment and performance of the
Guaranteed Indebtedness (as defined in the Guaranty Agreement) upon the terms
and conditions set forth in the Guaranty Agreement.

2. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty Agreement and shall be governed by all the terms and provisions of the
Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of Debtor enforceable against Debtor. The Debtor hereby
waives notice of Agent’s, the Issuing Banks’ or any other Lender Parties’
acceptance of this Agreement.

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

Debtor:

 

By:  

 

  Name:  

 

  Title:  

 

 

SUBSIDIARY JOINDER AGREEMENT, Solo Page



--------------------------------------------------------------------------------

EXHIBIT D

TO

LENNOX INTERNATIONAL INC.

CREDIT AGREEMENT

Borrowing Request

 

EXHIBIT D, Cover Page



--------------------------------------------------------------------------------

BORROWING REQUEST

            ,     ,         

JPMorgan Chase Bank, National Association

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: Nan Wilson

Telephone: 312-385-7084

Telecopy: 888-292-9533

and each Lender

Ladies and Gentlemen:

The undersigned, Lennox International Inc. (the “Borrower”), refers to the Fifth
Amended and Restated Credit Facility Agreement dated as of November 13, 2014
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, National
Association as the Administrative Agent (as otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.03 of the Credit Agreement that the Borrower requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the information relating to such Borrowing (the “Requested Borrowing”).

 

  (i) The date of the Requested Borrowing is                     ;

 

  (ii) The aggregate principal amount of the Requested Borrowing is $        ;

 

  (iii) The Type or Types of the Borrowing requested (i.e., ABR Borrowing or
Eurodollar Borrowing) and, if applicable the Interest Periods applicable thereto
are set forth in the table below:

 

Amount

   Type   

Interest Period

(if applicable)

1.

                   Month(s)

2.

                   Month(s)

3.

                   Month(s)

4.

                   Month(s)

5.

                   Month(s)

6.

                   Month(s)

 

  (iv) The proceeds of the Requested Borrowing should be disbursed directly to
the entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

 

Dollar Amount

   Recipient    Instructions

$

     

$

     

 

BORROWING REQUEST, Page 1



--------------------------------------------------------------------------------

Dollar Amount

   Recipient    Instructions

$

     

$

     

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

(i) At the time of and immediately after giving effect to the Requested
Borrowing, no Default shall exist;

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the date of such Requested Borrowing except to the extent
such representations and warranties specifically relate to any earlier date in
which case such representations and warranties shall have been true and correct
in all material respects (except for any representation and warranty that is
qualified by materiality or Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) as of such earlier date; and

(iii) After giving effect to the Revolving Loans extended pursuant to this
request, the Total Revolving Exposure of all Lenders shall not exceed the then
existing total Revolving Commitments of all Lenders.

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or electronic transmission of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

LENNOX INTERNATIONAL INC. By:  

 

  Name:  

 

  Title:  

 

 

BORROWING REQUEST, Page 2



--------------------------------------------------------------------------------

EXHIBIT E

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

Interest Election Request

 

EXHIBIT E, Cover Page



--------------------------------------------------------------------------------

INTEREST ELECTION REQUEST

                 , 201    

JPMorgan Chase Bank, National Association

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: Nan Wilson

Telephone: 312-385-7084

Telecopy: 888-292-9533

and each Lender

Ladies and Gentlemen:

The undersigned, Lennox International Inc. (the “Borrower”), refers to the Fifth
Amended and Restated Credit Facility Agreement dated as of November 13, 2014
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, National
Association, as the Administrative Agent (as amended or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.07 of the Credit Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

(i) At the time of and immediately after giving effect to the requested Change,
no Default exists; and

(ii) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of the requested
Change except to the extent such representations and warranties specifically
relate to any earlier date in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy of these instructions shall be deemed valid
and may be accepted and relied upon by the Administrative Agent and the Lenders
as an original.

 

LENNOX INTERNATIONAL INC. By:  

 

  Name:  

 

  Title:  

 

 

INTEREST ELECTION REQUEST, Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Class (Revolver)

   Current Type
(ABR or
Eurodollar)    Current
Principal Amount    Current
Interest Period
Expiration Date    Continue as
(Type)    Convert
to (Type)    New
Interest Period
Length    Effective
Date                                                                           
                             

 

SCHEDULE 1 TO INTEREST ELECTION REQUESTED, Solo Page



--------------------------------------------------------------------------------

EXHIBIT F-1

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

EXHIBIT F-1, Cover Page



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Facility
Agreement (as amended, the “Agreement”) dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lennox International Inc. (the “Borrower”), JPMorgan Chase
Bank, National Association, as administrative agent, and the Lenders named
therein.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

Date:                  , 20[    ]

 

US Tax Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

EXHIBIT F-2

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

 

EXHIBIT F-2, Cover Page



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Facility
Agreement (as amended, the “Agreement”) dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lennox International Inc. (the “Borrower”), JPMorgan Chase
Bank, National Association, as administrative agent, and the Lenders named
therein.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:  

Date:                  , 20[    ]

 

US Tax Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

EXHIBIT F-3

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

 

EXHIBIT F-3, Cover Page



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Facility
Agreement (as amended, the “Agreement”) dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lennox International Inc. (the “Borrower”), JPMorgan Chase
Bank, National Association, as administrative agent, and the Lenders named
therein.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable ,from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:     Title:  

Date:                  , 20[    ]

 

US Tax Compliance Certificate, Solo Page



--------------------------------------------------------------------------------

EXHIBIT F-4

TO

LENNOX INTERNATIONAL INC.

FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

 

EXHIBIT F-4, Cover Page



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Fifth Amended and Restated Credit Facility
Agreement (as amended, the “Agreement”) dated as of November 13, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lennox International Inc. (the “Borrower”), JPMorgan Chase
Bank, National Association, as administrative agent, and the Lenders named
therein.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:     Title:  

Date:                  , 20[    ]

 

US Tax Compliance Certificate, Solo Page